

EXHIBIT 10.1


Execution Version
 
SECOND AMENDED AND RESTATED
 
5-YEAR REVOLVING CREDIT AGREEMENT
 
dated as of
 
 
March 31, 2011
among
 
 
PIONEER NATURAL RESOURCES COMPANY,
as the Borrower
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
 
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
BANK OF AMERICA, N.A. and
 
JPMORGAN CHASE BANK, N.A.
as Issuing Banks,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
BANK OF AMERICA, N.A. and
 
JPMORGAN CHASE BANK, N.A.
 as Swingline Lenders
 
and
The Lenders Party Hereto
 
BANK OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents
 
BANK OF MONTREAL and CITIBANK, N.A.,
as Co-Documentation Agents
 
WELLS FARGO SECURITIES, LLC,
 
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
 
 J.P. MORGAN SECURITIES LLC,
as Co-Arrangers and Joint Bookrunners
 



 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 

       
Page:
             
ARTICLE 1 DEFINITIONS
1
               
Section 1.01
Defined Terms
 
1
   
Section 1.02
Classification of Loans and Borrowings
 
20
   
Section 1.03
Terms Generally
 
20
   
Section 1.04
Accounting Terms; GAAP
 
20
             
ARTICLE II THE CREDITS
 
21
   
Section 2.01
Commitments
 
21
   
Section 2.02
Commitment Increase
 
21
   
Section 2.03
Revolving Loans and Borrowings
 
23
   
Section 2.04
Requests for Revolving Borrowings
 
23
   
Section 2.05
Swingline Loans
 
24
   
Section 2.06
Letters of Credit
 
26
   
Section 2.07
Funding of Borrowings
 
30
   
Section 2.08
Interest Elections
 
31
   
Section 2.09
Termination and Reduction of Commitments
 
32
   
Section 2.10
Repayment of Loans; Evidence of Debt
 
32
   
Section 2.11
Prepayment of Loans
 
33
   
Section 2.12
Fees
 
34
   
Section 2.13
Interest
 
35
   
Section 2.14
Alternate Rate of Interest
 
35
   
Section 2.15
Increased Costs
 
36
   
Section 2.16
Break Funding Payments
 
37
   
Section 2.17
Taxes
 
38
   
Section 2.18
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
 
39
   
Section 2.19
Mitigation Obligations; Replacement of Lenders
 
41
   
Section 2.20
Extension of Maturity Date
 
42
   
Section 2.21
Defaulting Lenders
 
42
             
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
45
   
Section 3.01
Organization; Powers
 
45
   
Section 3.02
Authorization; Enforceability
 
45
   
Section 3.03
Governmental Approvals; No Conflicts
 
45
   
Section 3.04
Financial Condition; No Material Adverse Change
 
46
   
Section 3.05
Properties
 
46
   
Section 3.06
Litigation and Environmental Matters
 
46
   
Section 3.07
Compliance with Laws
 
46
   
Section 3.08
Investment Company Status
 
46
   
Section 3.09
Taxes
 
46
   
Section 3.10
ERISA
 
47
   
Section 3.11
Disclosure
 
47
             
ARTICLE IV CONDITIONS
 
47
 



i


 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 

             
Section 4.01
Effective Date
 
47
   
Section 4.02
Each Credit Event
 
48
             
ARTICLE V AFFIRMATIVE CONVENANTS
 
49
   
Section 5.01
Financial Statements and Other Information
 
49
   
Section 5.02
Notices of Material Events
 
51
   
Section 5.03
Existence; Conduct of Business
 
52
   
Section 5.04
Payment of Obligations
 
52
   
Section 5.05
Maintenance of Properties; Insurance
 
52
   
Section 5.06
Books and Records; Inspection Rights
 
52
   
Section 5.07
Compliance with Laws
 
52
   
Section 5.08
Use of Proceeds and Letters of Credit
 
52
   
Section 5.09
Operations
 
53
             
ARTICLE VI NEGATIVE COVENANTS
 
53
   
Section 6.01
Indebtedness
 
53
   
Section 6.02
Liens
 
53
   
Section 6.03
Fundamental Changes
 
55
   
Section 6.04
Financial Covenants
 
55
   
Section 6.05
Investments, Loans, Advances and Guarantees
 
55
   
Section 6.06
Swap Agreements
 
55
   
Section 6.07
Transactions with Affiliates
 
56
   
Section 6.08
Restrictive Agreements
 
56
             
ARTICLE VII EVENTS OF DEFAULT
 
56
             
ARTICLE VIII THE ADMINISTRATIVE AGENT
 
59
   
Section 8.01
Administrative Agent
 
59
   
Section 8.02
The Co-Arrangers, Joint Bookrunners, Co-Syndication
         
Agents and Co-Documentation Agents
 
61
             
ARTICLE IX MISCELLANEOUS
 
61
   
Section 9.01
Notices
 
61
   
Section 9.02
Waivers; Amendments
 
62
   
Section 9.03
Expenses; Indemnity; Damage Waiver
 
63
   
Section 9.04
Successors and Assigns
 
64
   
Section 9.05
Survival
 
68
   
Section 9.06
Counterparts; Integration; Effectiveness
 
68
   
Section 9.07
Severability
 
68
   
Section 9.08
Governing Law; Jurisdiction; Consent to Service of Process
 
69
   
SECTION 9.09
WAIVER OF JURY TRIAL
 
69
   
Section 9.10
Headings
 
70
   
Section 9.11
Confidentiality
 
70
   
Section 9.12
Interest Rate Limitation
 
70
   
Section 9.13
USA Patriot Act Notice
 
71
   
Section 9.14
Restatement
 
71
             

 
 
Schedules:
 
Schedule 1.01
Existing Letters of Credit











 
 
ii
 
 
 

--------------------------------------------------------------------------------

 
 



Schedule 2.01
Commitments

Schedule 2.13
Swingline Loan Rate Calculation

Schedule 3.06
Disclosed Matters

Schedule 6.02
Liens

Schedule 6.08
Existing Restrictive Agreements

 
 
Exhibits:
 
Exhibit A
Form of Assignment and Assumption

Exhibit B
Notice of Commitment Increase

Exhibit C                      Form of Opinion of Borrower’s Counsel
Exhibit D
Form of Subsidiary Guaranty

Exhibit E
Form of Promissory Note

Exhibit F
Form of Maturity Date Extension Request

Exhibit G
Form of Joinder Agreement

 
 
iii

 
 
 

--------------------------------------------------------------------------------

 

Second Amended and Restated 5-Year Revolving Credit Agreement dated as of March
31, 2011, among Pioneer Natural Resources Company, a Delaware corporation, as
the Borrower, Wells Fargo Bank, National Association, as Administrative Agent,
Wells Fargo Bank, National Association, Bank of America, N.A. and JPMorgan Chase
Bank, N.A., as Issuing Banks, Wells Fargo Bank, National Association, Bank of
America, N.A. and JPMorgan Chase Bank, N.A., as Swingline Lenders, the Lenders
party hereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as
Co-Syndication Agents, Bank of Montreal and Citibank N.A., as Co-Documentation
Agents, and Wells Fargo Securities, LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and J.P. Morgan Securities LLC, as Co-Arrangers and Joint
Bookrunners.
 
The parties hereto agree as follows:
 
ARTICLE I
 
DEFINITIONS
 
Section 1.01 Defined Terms.  As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Agreement” means this Second Amended and Restated 5-Year Revolving Credit
Agreement, as the same may be amended, modified, restated or replaced from time
to time.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, or (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative
 
-1-
 
 
 

--------------------------------------------------------------------------------

 
 

Agent from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, on such day. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted LIBO
Rate, respectively.
 
“Applicable Margin” means, for any day, with respect to any ABR Loan or any
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the Applicable Margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:
 
 
Index Debt Ratings
 
Commitment Fee Rate
Eurodollar Spread
ABR Spread
Category 1
≥Baa2/BBB
0.275%
1.50%
0.50%
Category 2
Baa3/BBB-
0.325%
1.75%
0.75%
Category 3
Ba1/BB+
0.375%
2.00%
1.00%
Category 4
≤Ba2/BB
0.425%
2.25%
1.25%

 
For purposes of the foregoing, if both Moody’s and S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such agencies shall be deemed
to have established a rating in Category 4.  If the ratings established or
deemed to have been established by Moody’s and S&P for the Index Debt shall fall
within different Categories, the Applicable Margin shall be based on the higher
of the two ratings, unless one of the two ratings is two or more Categories
lower than the other, in which case the Applicable Margin shall be determined by
reference to the Category next above that of the lower of the two ratings;
provided, however, that if only one of Moody’s and S&P shall have established a
rating, then the Applicable Margin shall be determined by reference to such
available rating.  If the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s and S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Agent and the Lenders pursuant to Section 5.01 or
otherwise.  Each change in the Applicable Margin shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.  If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Lenders shall negotiate in good faith to amend this definition to
reflect such changed rating system or the unavailability of ratings from such
rating agency and,
 
-2-
 
 
 

--------------------------------------------------------------------------------

 

pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating of such agency most recently in effect
prior to such change or cessation.
 
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment.  If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” means the Pioneer Natural Resources Company, a Delaware corporation.
 
“Borrowing” means Revolving Loans of the same Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect or Swingline Loans, as to which a single Interest
Period is in effect.
 
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.04.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
 
-3-
 
 
 

--------------------------------------------------------------------------------

 
 

Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Banks (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement;
provided, however, that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by any Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.
 
“CI Lender” has the meaning set forth in Section 2.02(a).
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
 
“Co-Arrangers” means each of Wells Fargo Securities, LLC, Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities LLC.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced
from time to time pursuant to Section 2.09, or (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04.  The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable.  The initial aggregate amount of the
Lenders’ Commitments is $1,250,000,000.
 
“Commitment Increase” has the meaning set forth in Section 2.02(a).
 
“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).
 
“Consenting Lender” has the meaning assigned to such term in Section 2.20.
 
“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
total assets of the Borrower and its Subsidiaries, minus (a) all current
liabilities of the Borrower and
 
-4-
 
 
 

--------------------------------------------------------------------------------

 
 

its Subsidiaries (excluding current liabilities included in the definition of
Indebtedness and excluding current liabilities attributable to commodities
derivative contracts), (b) all goodwill of the Borrower and its Subsidiaries and
(c) current and long-term assets attributable to commodities derivative
contracts, all determined on a consolidated basis in accordance with GAAP.
 
“Consolidated Tangible Net Worth” means, at any date, (i) the Consolidated
shareholders’ equity of Borrower and its Restricted Subsidiaries (determined in
accordance with GAAP); less (ii) the amount of Consolidated intangible assets of
Borrower and its Restricted Subsidiaries, provided, that to the extent oil and
gas mineral leases are classified as intangible assets under GAAP, for purposes
of this definition, those assets will be treated as tangible assets; less (iii)
the non-cash gains related to derivatives, net of associated taxes, included in
the consolidated statements of operations of Borrower and its Restricted
Subsidiaries after December 31, 2010 and the other comprehensive income
component of consolidated shareholders’ net equity of Borrower and its
Restricted Subsidiaries attributable to deferred hedge gains, net of associated
taxes; plus (iv) the aggregate amount of any non-cash write downs under FASB
Accounting Standards Codification topics “Extractive Activities – Oil & Gas”,
“Income Taxes”, “Intangibles – Goodwill and Other” and “Property, Plant and
Equipment” (as successors to Statements of Financial Accounting Standards Nos.
19, 109, 142, and 144) (and any standards replacing, modifying or superceding
any such Standard), on a Consolidated basis, by Borrower and its Restricted
Subsidiaries after December 31, 2010, net of associated taxes; plus (v) the
non-cash losses related to derivatives, net of associated taxes, included in the
consolidated statements of operations of Borrower and its Restricted
Subsidiaries after December 31, 2010 and the other comprehensive income
component of consolidated shareholders’ net equity of Borrower and its
Restricted Subsidiaries attributable to deferred hedge losses, net of associated
taxes.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure and
Swingline Exposure at such time.
 
“Declining Lender” has the meaning assigned to such term in Section 2.20.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans or participations in Letters of Credit or Swingline Loans required to
be funded by it hereunder within two Business Days of the date required to be
funded by it hereunder unless such Lender notifies the Administrative Agent and
the Borrower in writing on or prior to the date the funding is required to be
made that such failure is the result of such Lender’s determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in
writing) has not been satisfied, (b) has
 
-5-
 
 
 

--------------------------------------------------------------------------------

 
 

otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, unless such amount is the subject of a good faith dispute,
(c) has notified the Borrower, the Administrative Agent or any other Lender in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to that effect that (unless
such writing or public statement relates to such Lender’s obligation to fund a
loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), or (d) has become or is, or
whose direct or indirect parent has become or is, insolvent or has become the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided, that a Lender shall not become a
Defaulting Lender solely as the result of the acquisition or maintenance of an
ownership interest in such Lender or Person controlling such Lender or the
exercise of control over a Lender or Person controlling such Lender by a
Governmental Authority or an instrumentality thereof so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, disclosed in any filing with
the Securities and Exchange Commission or as otherwise disclosed in writing from
time to time to Administrative Agent.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
-6-
 
 
 

--------------------------------------------------------------------------------

 
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
 
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning set forth in Article VII.
 
“Excluded Taxes” means, with respect to any Recipient of a payment made by or on
account of any obligation of any Obligor under any Loan Document (a) taxes
imposed on or measured by its overall net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) in the case of a
Foreign Lender (other than an assignee pursuant to a request by the Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a
 
-7-
 
 
 

--------------------------------------------------------------------------------

 
 
 

party to this Agreement whether upon execution or upon assignment (or designates
a new lending office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
2.17(e) except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.17(a) and (d) any Taxes imposed under
FATCA.
 
“Executive Officer” means any Financial Officer, executive vice president,
officer ranking above an executive vice president and any officer that is the
functional equivalent of the foregoing.
 
“Existing Credit Agreement” means that certain Amended and Restated 5-Year
Revolving Credit Agreement, dated as of April 11, 2007, among the Borrower,
JPMorgan Chase Bank, N.A., as Administrative Agent, JPMorgan Chase Bank, N.A.,
Wells Fargo Bank, National Association (f/k/a Wachovia Bank, National
Association) and Bank of America, N.A. as Issuing Banks, JPMorgan Chase Bank,
N.A. and Wells Fargo Bank, National Association (f/k/a Wachovia Bank, National
Association), as Swingline Lenders, Wells Fargo Bank, National Association
(f/k/a Wachovia Bank, National Association), as Syndication Agent, Bank of
America, N.A., Deutsche Bank Securities Inc. and Wells Fargo Bank, National
Association, as Co-Documentation Agents, and the lenders parties thereto.
 
“Existing Letters of Credit” means the Letters of Credit described on Schedule
1.01 that were issued by JPMorgan Chase Bank, N.A., Wells Fargo Bank, National
Association or Bank of America, N.A. under the Existing Credit Agreement and
that shall be transferred to and deemed issued under this Agreement, as such
Letters of Credit may be renewed or amended from time to time.
 
“Existing Maturity Date” has the meaning assigned to such term in Section 2.20.
 
“FASB” means the Financial Accounting Standards Board.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended version that is substantively identical) and any
current or future regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means, with respect to any Person, the chief financial
officer or principal accounting officer.  The term “Financial Officer” without
reference to a Person shall mean a Financial Officer of the Borrower.
 
-8-
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located.  For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
 
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Applicable Percentage of
the outstanding Letter of Credit obligations other than Letter of Credit
obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or cash collateral or other credit support
acceptable to such Issuing Banks shall have been provided in accordance with the
terms hereof and (b) with respect to any Swingline Lender, such Defaulting
Lender’s Applicable Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Lender’s participation obligation has been reallocated
to other Lenders, repaid by the Borrower or for which cash collateral or other
credit support acceptable to such Swingline Lender shall have been provided in
accordance with the terms hereof.
 
“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
 
“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Indebtedness under
laws applicable to such Lender which are
 
-9-
 
 
 

--------------------------------------------------------------------------------

 
 

presently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum nonusurious
interest rate than applicable laws allow as of the date hereof.
 
“Hybrid Equity Credit” means, on any date, with respect to any Hybrid Equity
Securities, the aggregate principal amount of such Hybrid Equity Securities that
is treated as equity by S&P and Moody’s based on the classifications for such
Hybrid Equity Securities issued by S&P and Moody’s; provided that if the
classifications for such Hybrid Equity Securities issued by S&P and Moody’s are
different, then the higher classification (i.e., the classification that
provides for the most equity) will apply to determine the amount of “Hybrid
Equity Credit” for such Hybrid Equity Securities.
 
“Hybrid Equity Securities” means, on any date (the “determination date”), any
securities issued by the Borrower or any of the Restricted Subsidiaries or a
financing vehicle of the Borrower or any of the Restricted Subsidiaries, other
than common stock, that meet the following criteria: (a) (i) the Borrower
demonstrates that such securities are classified, at the time they are issued,
as possessing a minimum of “intermediate equity content” by S&P and “Basket C
equity credit” by Moody’s (or the equivalent classifications then in effect by
such agencies) and (ii) on such determination date such securities are
classified as possessing a minimum of “intermediate equity content” by S&P or
“Basket C equity credit” by Moody’s (or the equivalent classifications then in
effect by such agencies) and (b) such securities require no repayments or
prepayments and no mandatory redemptions or repurchases, in each case, prior to
at least 91 days after the later of the termination of the Commitments and the
repayment in full of all obligations of the Borrower under this Agreement.  As
used in this definition, “mandatory redemption” shall not include conversion of
a security into common stock.
 
“Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.
 
“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, limited, however, to the lesser of (1) the
amount of its liability or (2) the book value of such property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
 
-10-
 
 
 

--------------------------------------------------------------------------------

 
 

Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit,  (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (i) the amount of deferred revenue attributed to any forward sale
of production for which such Person has received payment in advance other than
on ordinary trade terms, (j) all obligations of such Person in respect of
synthetic leases and (k) the undischarged balance of any production payment
created by such Person or for the creation of which such Person directly or
indirectly received payment. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement; provided, that
if the Borrower does not have any such indebtedness, Index Debt shall be the
indebtedness under this Agreement.
 
“Information” has the meaning specified in Section 9.11.
 
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period and (c) with respect to any Swingline
Loan, the first day of each calendar month, unless such day shall not be a
Business Day, in which case the next succeeding Business Day.
 
“Interest Period” means (a) with respect to any Eurodollar Revolving Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months or, with the consent of the Lenders, nine or twelve months
thereafter, as the Borrower may elect, and (b) with respect to any Swingline
Loan, the period commencing on the date of such Borrowing and ending on the date
specified in Section 2.10(a); provided, that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Revolving Borrowing only, such next succeeding Business Day would fall in the
next calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Revolving Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be
 
-11-
 
 
 

--------------------------------------------------------------------------------

 

the date on which such Borrowing is made and, in the case of a Revolving
Borrowing, thereafter shall be the effective date of the most recent conversion
or continuation of such Borrowing.
 
“Investment Grade Date” means the first date on which the Borrower’s Index Debt
rating is BBB- or better by S&P, or Baa3 or better by Moody’s, unless one of the
two ratings is two or more categories lower than the other and the category that
is one above the lower rating is not BBB- or better or Baa3 or better.
 
“Issuing Bank” means each of Wells Fargo Bank, National Association, Bank of
America, N.A. and JPMorgan Chase Bank, N.A. in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i).  Each Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include such Affiliate with respect to
Letters of Credit issued by such Affiliate. The Borrower may, with the consent
of the Administrative Agent and the relevant Lender, appoint such Lender
hereunder as an Issuing Bank in addition to Wells Fargo Bank, National
Association, Bank of America, N.A. and JPMorgan Chase Bank, N.A..
 
“Joinder Agreement” has the meaning set forth in Section 2.02(a).
 
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.  Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lenders.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBO Rate” means, with respect to any Eurodollar Revolving Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the
 
-12-
 
 
 

--------------------------------------------------------------------------------

 
 
 

principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
 
“Loan Documents” means this Agreement and the Subsidiary Guaranties.
 
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Subsidiary Guarantors, if any, to perform their obligations, taken as a whole,
under this Agreement and the other Loan Documents or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents.
 
“Material Indebtedness” means (a) Indebtedness (other than the Loans and Letters
of Credit), or (b) obligations in respect of one or more Swap Agreements, in
each case under clause (a) or (b) of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding
$75,000,000.  For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
 
“Maturity Date” means the later of (a) March 31, 2016 and (b) if maturity is
extended pursuant to Section 2.20, such extended maturity date as determined
pursuant to Section 2.20 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).
 
“Maturity Date Extension Request” means a request by the Borrower, in the Form
of Exhibit F hereto or any other form approved by the Administrative Agent, for
the extension of the Maturity Date pursuant to Section 2.20.
 
“MLP Units” means any units in Pioneer Southwest Energy Partners L.P. owned by
the Borrower or any Restricted Subsidiary.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
 
-13-
 
 
 

--------------------------------------------------------------------------------

 
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“New Funds Amount” has the meaning set forth in Section 2.02(d).
 
“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).
 
“Obligors” means the Borrower and the Subsidiary Guarantors, each an “Obligor”.
 
“Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in royalty trusts whether presently existing or hereafter
created; all Hydrocarbons in and under and which may be produced, saved,
processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and properties in any way appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and all rights, titles,
interests and estates described or referred to above, including any and all real
property, now owned or hereafter acquired, used or held for use in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property and including any and all surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; all oil, gas and
mineral leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and any and all other interests
in Hydrocarbons; in each case whether now owned or hereafter acquired directly
or indirectly.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
“Participant” has the meaning set forth in Section 9.04.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Encumbrances” means:
 
 
(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet delinquent or are being contested in compliance with
Section 5.04;



 
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;

 
 
-14-
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;



 
(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;



 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;



 
(f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;



 
(g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);



 
(h)  rights of a common owner of any interest in property held by Borrower or
any Restricted Subsidiary as a common owner;



 
(i) farmout, carried working interest, joint operating, unitization, royalty,
overriding royalty, sales, area of mutual interest, division order, joint
venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business,



 
(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;



 
(k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;



 
(l)  Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;

 
 
-15-
 
 
 

--------------------------------------------------------------------------------

 
 

 
 
(m)  Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;



 
(n)  Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business; and



 
(o)  Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.



“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in San Francisco; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
 
“Proved Reserves” means “proved oil and gas reserves”, as such term is defined
pursuant to Rule 4-10(a) of Regulation S-X of the Securities and Exchange Act of
1934, as amended, and its implementing regulations at 17 C.F.R. § 210.4-10(a).
 
“PV” means the sum of (a) the calculation of the net present value of projected
future cash flows from Proved Reserves (of the Borrower and its Restricted
Subsidiaries) based upon the most recently delivered Reserve Information (using
the arithmetical average of the discount rate and customary price deck of Wells
Fargo Bank, National Association, Bank of America, N.A. and JPMorgan Chase Bank,
N.A. as of the effective date of such Reserve Information, giving effect to
hedging arrangements and long-term contracts (of the Borrower and its Restricted
Subsidiaries), and using future capital and lease operating cost assumptions
proposed by the Borrower and reasonably acceptable to the Administrative Agent,
plus (b) at any time when Pioneer Southwest Energy Partners L.P. is an
Unrestricted Subsidiary, an amount equal to 75% of the market value of the MLP
Units as of the last day of the fiscal quarter ending on or prior to date of
calculation, plus (c) an amount equal to 75% of the net book value of tangible
assets included in “Other Property and Equipment, Net” of the Borrower and its
Restricted Subsidiaries as of the last day of the fiscal quarter ending on or
prior to date of calculation, plus (d) 100% of cash and cash equivalent assets
of the Borrower and its Restricted Subsidiaries, as of the last day of the
fiscal quarter ending on or prior to date of calculation; provided that, a
 
-16-
 
 
 

--------------------------------------------------------------------------------

 
 
 

maximum of 15% of the PV value will be included from the combined amounts in (b)
and (c) above.  For purposes of calculating the PV, a maximum of 35% of the PV
value will be included from Proved Reserves that are not proved developed
producing reserves.  If, during any period between the effective dates of the
Reserve Information, the aggregate fair market value, in the reasonable opinion
of the Borrower, of Oil and Gas Properties, Other Property and Equipment, Net,
and the MLP Units disposed of or purchased by the Borrower and the Restricted
Subsidiaries shall exceed $100,000,000 in the aggregate, then the PV for such
period shall be reduced or increased, as the case may be, from time to time, by
an amount equal to the value assigned such Oil and Gas Properties, Other
Property and Equipment, Net, and the MLP Units in the most recent calculation of
the PV for such period (or if no value was assigned, by an amount agreed to by
the Borrower and Administrative Agent).  PV shall reflect the deferred revenue
with respect to production payments included in Total Debt, at a value that is
equal to the amount of deferred revenues so included in Total Debt.
 
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable, in its capacity as a Person receiving a payment
under the Loan Documents.
 
“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).
 
“Reduction Amount” has the meaning set forth in Section 2.02(d).
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit
Exposures and unused Commitments held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
 
“Reserve Information” means, the Reserve Report and internal reserve reports
prepared as of March 31, June 30 and September 30 of each year by engineers who
are employees of the Borrower.
 
“Reserve Report” means a report prepared as of December 31 of each year by the
Borrower with respect to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries and audited at least as to 60% of the net present value
of all such Proved Reserves by Gaffney, Cline & Associates, Ryder Scott Company,
Netherland, Sewell & Associates, Inc. or another independent engineering firm
selected by the Borrower and reasonably acceptable to the Administrative Agent.
 
“Restricted Subsidiaries” means all Subsidiary Guarantors and, without
duplication, all Subsidiaries of the Borrower that are not Unrestricted
Subsidiaries.
 
“Revolving Loan” means a Loan made pursuant to Section 2.03.
 
 
-17-
 
 
 

--------------------------------------------------------------------------------

 
 
 
“S&P” means Standard & Poor’s.
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentages shall include those imposed pursuant to such Regulation
D.  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation.  The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any subsidiary of the Borrower.  For the avoidance of doubt,
EFS Midstream LLC, a Delaware limited liability company, shall be excluded as a
Subsidiary.
 
“Subsidiary Guarantor” means any Restricted Subsidiary that is required to
execute and deliver a Subsidiary Guaranty to comply with Section 6.05.
 
“Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form of
Exhibit D executed by a Restricted Subsidiary
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
 
“Swingline Commitment” means, with respect to each Swingline Lender, the
commitment of such Swingline Lender to make Swingline Loans.  The amount of each
Swingline Commitment for each Swingline Lender is $50,000,000 and the total
Swingline Commitment is $150,000,000.
 
-18-
 
 
 

--------------------------------------------------------------------------------

 
 
 
“Swingline Exposure”  means at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.
 
“Swingline Lenders” means each of Wells Fargo Bank, National Association, Bank
of America, N.A. and JPMorgan Chase Bank, N.A.
 
“Swingline Loan”  means a Loan made pursuant to Section 2.05.
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Total Adjusted Debt” means as of any date of determination, all Indebtedness
(without duplication) of the Borrower and the Restricted Subsidiaries on a
consolidated basis (including any Indebtedness proposed to be incurred on such
date of determination and excluding all Indebtedness to be paid on such date of
determination with the proceeds thereof).
 
“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Restricted Subsidiaries.
 
“Total Debt” means as of any date of determination, all Indebtedness (without
duplication) of the Borrower and the Restricted Subsidiaries on a consolidated
basis (including any Indebtedness proposed to be incurred on such date of
determination and excluding: (i) all Indebtedness to be paid on such date of
determination with the proceeds thereof, (ii) any Indebtedness described in
clause (g) of the definition of Indebtedness herein and (iii) the aggregate
amount of Hybrid Equity Credit for Hybrid Equity Securities existing on such
date of determination).
 
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans, the use of the proceeds thereof, and the
issuance of Letters of Credit hereunder and the guarantee by the Subsidiary
Guarantors of the obligations of the Borrower under this Agreement.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
“Unrestricted Subsidiary” means:
 
(1)  any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by a Financial Officer of the Borrower in
the manner provided below; and
 
(2)  any Subsidiary of an Unrestricted Subsidiary.  A Financial Officer may
designate any Subsidiary of the Borrower (including any newly acquired or newly
formed Subsidiary of the Borrower and a Restricted Subsidiary but excluding any
Subsidiary Guarantor) to be an Unrestricted Subsidiary unless such Subsidiary or
any of its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or
holds any Lien on any property of, the Borrower
 
-19-
 
 
 

--------------------------------------------------------------------------------

 
 

or any other Subsidiary of the Borrower that is not a Subsidiary of the
Subsidiary to be so designated.  A Financial Officer may designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided, however, that
(i) giving effect to such designation shall not result in the occurrence and
continuance of a Default and (ii) any Indebtedness of such Subsidiary shall not
be secured by Liens at the time of such designation except for Liens permitted
by Section 6.02.  Any such designation by a Financial Officer shall be evidenced
to the Administrative Agent by promptly filing with the Administrative Agent a
copy of the resolution of a Financial Officer giving effect to such designation
and an Officers’ Certificate certifying that such designation complied with the
foregoing provisions.  Pioneer Southwest Energy Partners L.P., a Delaware
limited partnership has been designated as an Unrestricted Subsidiary under the
Existing Credit Agreement and is an Unrestricted Subsidiary hereunder on the
date hereof.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02 Classification of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”).  Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 


Section 1.03 Terms Generally.  The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
 
Section 1.04 Accounting Terms; GAAP.  Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including but not limited to any
standard
 
-20-
 
 
 

--------------------------------------------------------------------------------

 
 
of the FASB Accounting Standards Codification) or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision  amended in accordance herewith.
 
ARTICLE II
 
THE CREDITS
 
Section 2.01 Commitments.  Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans in dollars to the Borrower from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Credit Exposures exceeding the total
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans.
 
Section 2.02 Commitment Increase.
 
(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders but with the prior approval
of the Administrative Agent, to cause from time to time an increase in the
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that is not already a Lender
hereunder and that is reasonably satisfactory to the Administrative Agent or by
allowing one or more existing Lenders to increase their respective Commitments
(each a “CI Lender”); provided, however that (i) no Event of Default shall have
occurred which is continuing, (ii) no such Commitment Increase shall cause the
Commitments under this Agreement to exceed $1,750,000,000, (iii) no Lender’s
Commitment shall be increased without such Lender’s prior written consent, (iv)
if, on the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans, and (v) each CI Lender shall execute
a joinder agreement in the form of Exhibit G attached hereto (a “Joinder
Agreement”).
 
(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit B attached hereto and shall be approved by the Administrative
Agent, such consent to not be unreasonably withheld.  Each such Notice of
Commitment Increase shall specify (i) the proposed effective date of such
Commitment Increase, which date shall be no earlier than five (5) Business Days
after receipt by the Administrative Agent of such Notice of Commitment Increase,
(ii) the amount of the requested Commitment Increase (provided that after giving
effect to such requested Commitment Increase, the aggregate amount of the
Commitments does not exceed the amount set forth in subsection (a)(ii)
above), (iii) the identity of each CI Lender, and (iv) the amount of the
respective Commitments of the then existing Lenders and the CI Lenders from and
after the Commitment Increase Effective Date (as defined below).  The
 

-21-
 
 
 
 

--------------------------------------------------------------------------------

 
 

Administrative Agent shall review each Notice of Commitment Increase and shall
notify the Borrower whether or not the Administrative Agent consents to the
proposed Commitment Increase.  If the Administrative Agent consents to such
Commitment Increase (such consent not to be unreasonably withheld), the
Administrative Agent shall execute a counterpart of the Notice of Commitment
Increase and such Commitment Increase shall be effective on the proposed
effective date set forth in the Notice of Commitment Increase (if the
Administrative Agent consented to such Commitment Increase prior to such
proposed date) or on another date agreed to by the Administrative Agent and the
Borrower (such date referred to as the “Commitment Increase Effective Date”).
 
(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.11, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be responsible to pay
to each Lender any breakage fees or costs in connection with the reallocation of
any outstanding Loans.
 
(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings:  (i) “New Funds Amount” means the amount
equal to the product of a CI Lender’s increased Commitment or a CI Lender’s new
Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to the Commitment Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
 
(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
 

-22-
 
 
 

--------------------------------------------------------------------------------

 
 

after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (iii) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.
 
Section 2.03 Revolving Loans and Borrowings.
 
(a) Each Revolving Loan shall be made as part of a Borrowing consisting of
Revolving Loans made by the Lenders ratably in accordance with their respective
Commitments.  The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option (but subject to Section 2.19)
may make any Eurodollar Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000.  At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e).  Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of
fifteen (15) Eurodollar Revolving Borrowings outstanding.
 
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Revolving
Borrowing if the Interest Period requested with respect thereto would end after
the Maturity Date.
 
Section 2.04 Requests for Revolving Borrowings.  To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 12:00 noon,
New York City time, three Business Days before the date of the proposed
Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the same Business Day of the proposed Borrowing; provided
that any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
12:00 noon, New York City time, on the date of the proposed Borrowing.  Each
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or telecopy to the Administrative Agent of a written
Borrowing Request in a form
 
-23-
 
 
 

--------------------------------------------------------------------------------

 
 
approved by the Administrative Agent and signed by the Borrower.  Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
 
(i) the aggregate amount of the requested Borrowing;
 
(ii) the date of such Borrowing, which shall be a Business Day;
 
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
 
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
 
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Borrowing shall be an ABR Borrowing.  If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
 
Section 2.05 Swingline Loans.
 
(a) Subject to the terms and conditions set forth herein, the Swingline Lenders
agree to make Swingline Loans in dollars to the Borrower from time to time
during the Availability Period ratably in accordance with its respective
Swingline Commitment, in an aggregate principal amount at any time outstanding
that will not result in (i) the aggregate principal amount of outstanding
Swingline Loans exceeding for any Swingline Lender $50,000,000 or for all
Swingline Lenders $150,000,000 or (ii) the total Credit Exposures exceeding the
total Commitments; provided that the Swingline Lenders shall not be required to
make a Swingline Loan to refinance an outstanding Swingline Loan.  Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, prepay and reborrow Swingline Loans.  The failure of any
Swingline Lender to make any Swingline Loan required to be made by it shall not
relieve any other Swingline Lender of its obligations hereunder; provided that
the Swingline Commitments of the Swingline Lenders are several and no Swingline
Lender shall be responsible for any other Swingline Lender’s failure to make
Loans as required.  Each Swingline Loan shall be in an amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided, that a
Swingline Loan may be in an aggregate amount that is equal to the entire
available balance of the total Swingline Commitments or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(c).
 
(b) To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., New

-24-
 
 
 

--------------------------------------------------------------------------------

 
 

York City time, on the day of a proposed Swingline Loan.  Each such notice shall
be irrevocable and shall specify the requested date (which shall be a Business
Day) and amount of the requested Swingline Loan.  The Administrative Agent will
promptly advise each Swingline Lender of any such notice received from the
Borrower.  Each Swingline Lender shall make its pro rata share of each Swingline
Loan available to the Administrative Agent who will in turn make such amount
received available to the Borrower by means of a credit to the general deposit
account of the Borrower with the Administrative Agent (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.
 
(c) The Swingline Lenders may by written notice given to the Administrative
Agent not later than 10:00 a.m., New York City time, on any Business Day require
the Lenders to acquire participations on such Business Day in all or a portion
of the Swingline Loans outstanding.  Such notice shall specify the aggregate
amount of Swingline Loans in which Lenders will participate.  Promptly upon
receipt of such notice, the Administrative Agent will give notice thereof to
each Lender, specifying in such notice such Lender’s Applicable Percentage of
such Swingline Loan or Loans.  Each Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of each Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans.  Each Lender acknowledges and agrees
that its obligation to acquire participations in Swingline Loans pursuant to
this Section 2.05(c) is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including the occurrence and continuance of a
Default or reduction or termination of the Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever.  Each Lender shall comply with its obligation under this Section
2.05(c) by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07  with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Swingline Lenders the
amounts so received by it from the Lenders.  The Administrative Agent shall
notify the Borrower of any participations in any Swingline Loan acquired
pursuant to this Section 2.05(c), and thereafter payments in respect of such
Swingline Loan shall be made to the Administrative Agent and not to the
Swingline Lenders.  Any amounts received by a Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by such Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this Section 2.05(c) and to such Swingline Lender, as their interests may
appear; provided that any such payment so remitted shall be repaid to such
Swingline Lender or to the Administrative Agent, as applicable, if and to the
extent such payment is required to be refunded to the Borrower for any
reason.  The purchase of participations in a Swingline Loan pursuant to this
Section 2.05(c) shall not relieve the Borrower of any default in the payment
thereof.
 
(d) Notwithstanding anything to the contrary contained in this Section 2.05, no
Swingline Lender shall be obligated to make any Swingline Loan at a time when
any other Lender is a Defaulting Lender, unless such Swingline Lender has
entered into arrangements
 

-25-
 
 
 

--------------------------------------------------------------------------------

 
 

(which may include the delivery of cash collateral) with the Borrower or such
Defaulting Lender which are satisfactory to such Swingline Lender to eliminate
such Swingline Lender’s Fronting Exposure (after giving effect to Section
2.21(c)) with respect to any such Defaulting Lender.
 
Section 2.06 Letters of Credit.
 
(a) General.  The Borrower, the Administrative Agent, the Issuing Banks, and
Lenders hereby agree that all Existing Letters of Credit shall be deemed to be
issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Bank's
standard issuance fee shall not be payable on such deemed issuance).  Except as
provided in Section 2.06(i), any of Wells Fargo Bank, National Association, Bank
of America, N.A. or JPMorgan Chase Bank, N.A. shall severally serve as Issuing
Banks for all Letters of Credit.  Subject to the terms and conditions set forth
herein, the Borrower may request the issuance of standby Letters of Credit, in
dollars and in a form reasonably acceptable to the Administrative Agent and the
applicable Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Condition.  To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) below), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by an Issuing Bank, the Borrower also shall
submit a letter of credit application on such Issuing Bank’s standard form in
connection with any request for a Letter of Credit; provided that no provision
in such application shall be deemed effective to the extent such provision
contains, provides for, or requires, representations, warranties, covenants,
security interests, Liens, indemnities, reimbursements of costs or expenses,
events of defaults, remedies, or standards of care or to the extent such
provision conflicts or is inconsistent with this Agreement.  A Letter of Credit
shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the total Credit Exposures shall not exceed
the total Commitments and (ii) the LC Exposure of such Issuing Bank shall not
exceed in the aggregate $250,000,000 at any time.
 
 
-26-
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Expiration Date.  Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided that no Letter of Credit
may expire after the date that is five Business Days prior to an Existing
Maturity Date in respect of any Declining Lenders under Section 2.20 if, after
giving effect to such Letter of Credit, the aggregate Commitments of the
Consenting Lenders (including any replacement Lenders) for the period following
such Existing Maturity Date would be less than the LC Exposure following such
Existing Maturity Date.
 
(d) Participation.  By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Banks or the Lenders, the Issuing Banks hereby grant
to each Lender, and each Lender hereby acquires from the Issuing Banks, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit.  In consideration and in furtherance of the foregoing, each Lender
hereby absolutely and unconditionally agrees to pay to the Administrative Agent,
for the account of the Issuing Banks, such Lender’s Applicable Percentage of
each LC Disbursement made by the Issuing Banks and not reimbursed by the
Borrower on the date due as provided in paragraph (e) below, or of any
reimbursement payment required to be refunded to the Borrower for any
reason.  Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
 
(e) Reimbursement.  If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 1:00 p.m., New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that, if such LC
Disbursement is not less than $5,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with Section
2.04 that such payment be financed with an ABR Revolving Borrowing or Swingline
Loan in an equivalent amount and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing or Swingline Loan.  If the Borrower fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Borrower in
respect thereof and such Lender’s Applicable Percentage thereof.  Promptly
following receipt of such notice, each Lender shall pay to the Administrative
Agent its Applicable Percentage of the payment then due from the Borrower, in
the same manner as
 

-27-
 
 
 

--------------------------------------------------------------------------------

 
 

provided in Section 2.07 with respect to Loans made by such Lender (and Section
2.07 shall apply, mutatis mutandis, to the payment obligations of the Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Lenders.  Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as its interests may appear.  Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Bank for any LC Disbursement (other than the
funding of ABR Revolving Loans or Swingline Loan as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
 
(f) Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or (iii) any other event or circumstance whatsoever
(other than failure to comply with the terms of such Letter of Credit), whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section, constitute a legal or equitable discharge of, or provide a right
of setoff against, the Borrower’s obligations hereunder.  Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse the
Issuing Banks from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Banks’ failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Banks (as finally determined by a court of competent jurisdiction), the
Issuing Banks shall be deemed to have exercised care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Banks may, in their sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
 
-28-
 
 
 

--------------------------------------------------------------------------------

 
 
(g) Disbursement Procedures.  The Issuing Banks shall, promptly following
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit.  The Issuing Banks  shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Banks have made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks  and the Lenders with respect to any such LC Disbursement.
 
(h) Interim Interest.  If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) above, then Section 2.13(d) shall apply.  Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Bank, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (e)
of this Section to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
 
(i) Replacement of the Issuing Banks.  An Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank.  The Administrative Agent
shall notify the Lenders of any such replacement of an Issuing Bank.  At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b).  From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
 
(j) Cash Collateralization.  If the Loans have become immediately due and
payable pursuant to Article VII, on the Business Day following the Business Day
that the Borrower receives notice from the Administrative Agent (at the
direction of Required Lenders) or the Required Lenders demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to the LC Exposure
as of such date plus any accrued and unpaid interest on LC Disbursements
comprising such LC Exposure.  Such deposit shall be held by the Administrative
Agent as collateral for the payment and performance of the obligations of the
Borrower under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account (which shall be invested in obligations of, obligations guaranteed by,
or obligations backed by the full faith and credit of, the United States of
America, certificates of deposit of Administrative Agent or commercial paper
having

-29-
 
 
 

--------------------------------------------------------------------------------

 
 

the highest rating from S&P or Moody’s, in each case maturing in less than 180
days).  Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrower’s risk and expense, such deposits shall
not bear interest.  Interest or profits, if any, on such investments shall
accumulate in such account.  Moneys in such account shall be applied by the
Administrative Agent to reimburse an Issuing Bank for LC Disbursements for which
it has not been reimbursed and, to the extent not so applied, shall be held for
the satisfaction of the reimbursement obligations of the Borrower for the LC
Exposure at such time or, if the maturity of the Loans has been accelerated (but
subject to the consent of Lenders with LC Exposure representing greater than 50%
of the total LC Exposure), be applied to satisfy other obligations of the
Borrower under this Agreement
 
(k) Defaulting Lenders.  Notwithstanding anything to the contrary contained in
this Section 2.06, no Issuing Bank shall be obligated to issue any Letter of
Credit at a time when any other Lender is a Defaulting Lender, unless such
Issuing Bank has entered into arrangements (which may include the delivery of
cash collateral) with the Borrower or such Defaulting Lender which are
satisfactory to such Issuing Bank to eliminate such Issuing Bank’s Fronting
Exposure (after giving effect to Section 2.21(c)) with respect to any such
Defaulting Lender.
 
Section 2.07 Funding of Borrowings.
 
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 pm, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders; provided that
Swingline Loans shall be made as provided in Section 2.05.  The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.06(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
 
-30-
 
 
 

--------------------------------------------------------------------------------

 
 
Section 2.08 Interest Elections.
 
(a) Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request.  Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
 
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election.  Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
 
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
 
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
-31-
 
 
 

--------------------------------------------------------------------------------

 
 
 
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.
 
Section 2.09 Termination and Reduction of Commitments.
 
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
 
(b) The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the sum of the total Credit Exposures would exceed the
Commitments.
 
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or, in connection with the termination of the Commitments, such later date as
may be agreed to by the Administrative Agent), specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Any termination or
reduction of the Commitments shall be permanent.  Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Applicable Percentage.
 
Section 2.10 Repayment of Loans; Evidence of Debt.
 
(a) The Borrower hereby unconditionally promises to pay, (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date and (ii) with respect to
Swingline Loans made to it, to the Administrative Agent for the account of each
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
earlier of the Maturity Date and the Swingline Due Date.  “Swingline Due Date”
means for each Swingline Loan, the next Business Day from the date the Swingline
Loan has been disbursed.  On each date that a Revolving Borrowing is made, the
Borrower shall repay the amount of any outstanding Swingline Loans that exceeds
$20,000,000.
 
-32-
 
 
 

--------------------------------------------------------------------------------

 
 
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
 
(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
 
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit E.  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named and its registered assigns.
 
Section 2.11 Prepayment of Loans.
 
(a) Subject to any breakage funding costs payable pursuant to Section 2.16, the
Borrower shall have the right at any time and from time to time to prepay any
Borrowing in whole or in part without premium or penalty, provided that each
prepayment is in an amount that is an integral multiple of $1,000,000 and not
less than $5,000,000, or if such amount is lesser, the outstanding amount of the
Borrowing, and made subject to prior notice in accordance with paragraph (b) of
this Section.
 
(b) The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Revolving Borrowing, not later than 12:00 noon, New York
City time, on the date of prepayment, or (iii) in the case of prepayment of a
Swingline Loan, not later than 12:00 noon New York City time, on the date of
prepayment.  Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a
 

-33-
 
 
 

--------------------------------------------------------------------------------

 
 

conditional notice of termination of the Commitments as contemplated by Section
2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09.  Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.   Each partial
prepayment of any Revolving Borrowing shall be in an amount that would be
permitted in the case of an advance of a Revolving Borrowing of the same Type as
provided in Section 2.02.  Each prepayment of a Revolving Borrowing shall be
applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
 
Section 2.12 Fees.
 
(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than to the Defaulting Lenders, if any) a commitment fee,
which shall accrue at the Applicable Margin for commitment fees on the daily
amount of the unused Commitment of such Lender without giving effect to such
Lender’s Swingline Exposures during the period from and including the date
hereof to but excluding the date on which such Commitment terminates.  Accrued
Commitment fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date
hereof.  All Commitment fees shall be computed on the basis of a year of 365
days (or 366 days in a leap year) and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
 
(b) Subject to Section 2.21(f), the Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender (other than to the
Defaulting Lenders, if any) a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder.  Participation fees
and fronting fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate.  All participation fees and fronting fees shall be computed on the
basis of a year of 365 days (or 366 days in a leap year) and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
 
(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower and the Administrative Agent.
 
-34-
 
 
 

--------------------------------------------------------------------------------

 
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.
 
Section 2.13 Interest.
 
(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin, but not to exceed the Highest Lawful Rate.
 
(b) The Loans comprising each Eurodollar Revolving Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but not to exceed the Highest Lawful Rate.
 
(c) When the Borrower requests a Swingline Loan, such Loan shall bear interest
from the date it is disbursed at a rate specified by the Borrower at the time of
the request of such Loan equal to either (i) the Alternate Base Rate plus the
Applicable Margin or (ii) at a rate to be established as provided on Schedule
2.13.
 
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section, but not to
exceed the Highest Lawful Rate.
 
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurodollar Revolving
Loan prior to the end of the current Interest Period therefor, accrued interest
on such Loan shall be payable on the effective date of such conversion.
 
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).  The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.
 
Section 2.14 Alternate Rate of Interest.  If prior to the commencement of any
Interest Period for a Eurodollar Borrowing (including any Swingline Loan):
 
-35-
 
 
 

--------------------------------------------------------------------------------

 
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders (or in the case
of a Swingline Loan, the Swingline Lenders) that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Swingline Lender) of making or
maintaining their Loans (or its Swingline Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Revolving Borrowing to, or
continuation of any Revolving Borrowing as, a Eurodollar Borrowing shall be
ineffective and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing and (iii) any
request by the Borrower for a Swingline Loan shall be ineffective; provided that
if the circumstances giving rise to such notice affect only one Type of
Borrowing, then the other Type of Borrowing shall be permitted.
 
Section 2.15 Increased Costs.
 
(a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Banks; or
 
(ii) impose on any Lender or the Issuing Banks or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein; (excluding, in each
case, Taxes, as to which Section 2.17 shall govern) and the result of any of the
foregoing shall be to increase the cost to such Lender of making or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender or the Issuing Banks  of participating in,
issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or the Issuing Banks hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to such Lender or
the Issuing Banks, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Banks, as the case may be, for such
additional costs incurred or reduction suffered.
 
(b) If any Lender or an Issuing Bank determines that any Change in Law regarding
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s or the Issuing Bank’s capital or on the capital of such
Lender’s or the Issuing Bank’s holding company, if any, as a consequence of this
Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by the
 

-36-
 
 
 

--------------------------------------------------------------------------------

 
 

Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Borrower.  The Borrower shall
pay to the Administrative Agent for the account of such Lender or the Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
 
Section 2.16 Break Funding Payments.   In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section in reasonable detail shall be
delivered to the Borrower.  The Borrower shall pay to the Administrative Agent
for the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereto.
 
-37-
 
 
 

--------------------------------------------------------------------------------

 
Section 2.17 Taxes.
 
(a) Any and all payments by or on account of any obligation of the Borrower
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, or Issuing Banks (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrower shall indemnify the Administrative Agent, each Lender, and the
Issuing Banks within 10 days after written demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes paid by the Administrative Agent, such
Lender, or the Issuing Banks, as the case may be, on or with respect to any
payment by or on account of any obligation of the Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability in reasonable detail shall be delivered to the Borrower by
a Lender or the Issuing Banks, or by the Administrative Agent on its own behalf
or on behalf of a Lender or the Issuing Banks.
 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.
 
-38-
 
 
 

--------------------------------------------------------------------------------

 
 
(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.17(f), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 
(g) Upon the Borrower’s written request, the Administrative Agent and each
Lender shall use reasonable efforts to make any filings necessary to obtain any
refund, deduction or credit of any Taxes or Other Taxes as to which the Borrower
has indemnified it or with respect to which the Borrower has paid additional
amounts pursuant to this Section 2.17.  If the Administrative Agent or a Lender
receives any material refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority.  This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person or to attempt to take any position to obtain a
refund, deduction, or credit, which attempt would be inconsistent with any
reporting position otherwise taken by the Administrative Agent or such Lender on
its applicable tax returns.
 
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, New York City time, on the date when due, in immediately available
funds, without set-off or counterclaim.  Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon.  All such payments shall be made to the Administrative Agent
at its offices at 1445 Ross Ave., Suite 4500, MAC T5303-452, Dallas, TX 75202,
except payments to be made directly to the Issuing Banks or Swingline Lenders as
expressly provided herein and except that payments pursuant to Section 9.03
shall be made

-39-
 
 
 

--------------------------------------------------------------------------------

 

directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.
 
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
 
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.
 
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Banks, as the case may
be, the amount due.  In such event, if the

-40-
 
 
 

--------------------------------------------------------------------------------

 
 

Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Banks with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b) or 2.18(d), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid.
 
(f) Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.21(b).
 
Section 2.19 Mitigation Obligations; Replacement of Lenders.
 
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and, if a Commitment is being
assigned, the Issuing Bank) which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such

-41-
 
 
 

--------------------------------------------------------------------------------

 

assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments.  A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
 
Section 2.20 Extension of Maturity Date.  The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days and not
more than 75 days prior to any anniversary of the Effective Date, request that
the Lenders extend the Maturity Date for an additional period of one year;
provided that, only one such extension will be granted during the tenure of the
credit facility.  Each Lender shall, by notice to the Borrower and the
Administrative Agent given not later than the 20th day after the date of the
Agent’s receipt of the Borrower’s Maturity Date Extension Request, advise the
Borrower whether or not it agrees to the requested extension (each Lender
agreeing to a requested extension being called a “Consenting Lender” and each
Lender declining to agree to a requested extension being called a “Declining
Lender”).  Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender.  If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the first
anniversary of the Maturity Date theretofore in effect.  The decision to agree
or withhold agreement to any Maturity Date Extension Request shall be at the
sole discretion of each Lender.  The Commitment of any Declining Lender shall
terminate on the Maturity Date in effect prior to giving effect to any such
extension (such Maturity Date being called the “Existing Maturity Date”).  The
principal amount of any outstanding Loans made by Declining Lenders, together
with any accrued interest thereon and any accrued fees and other amounts payable
to or for the account of such Declining Lenders hereunder, shall be due and
payable on the Existing Maturity Date, and on the Existing Maturity Date, the
Borrower shall also make such other prepayments of its Loans pursuant to Section
2.11 as shall be required in order that, after giving effect to the termination
of the Commitments of, and all payments to, Declining Lenders pursuant to this
sentence, the sum of the total Credit Exposures shall not exceed the total
Commitments.   Notwithstanding the foregoing provisions of this paragraph, the
Borrower shall have the right, pursuant to Section 9.04, at any time prior to
the Existing Maturity Date, to replace a Declining Lender with a Lender or other
financial institution that will agree to a Maturity Date Extension Request, and
any such replacement Lender shall for all purposes constitute a Consenting
Lender.   Notwithstanding the foregoing, no extension of the Maturity Date
pursuant to this paragraph shall become effective unless (i) the Administrative
Agent shall have received documents consistent with those delivered with respect
to the Borrower under Section 4.01(b) through Section 4.01(d), giving effect to
such extension and (ii) on the anniversary of the Effective Date that
immediately follows the date on which the Borrower delivers the applicable
Maturity Date Extension Request, (A) the conditions set forth in Section 4.02
shall be satisfied, (B) there has been no change since December 31, 2010 that
has resulted in a Material Adverse Effect that is continuing and (C) the
Administrative Agent shall have received a certificate to that effect dated such
date and executed by the President, a Vice President or a Financial Officer of
the Borrower.
 
Section 2.21 Defaulting Lenders.
 
-42-
 
 
 

--------------------------------------------------------------------------------

 
 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
 
(a)           Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 9.02.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, or
otherwise, and including any amounts made available to the Administrative Agent
for the account of such Defaulting Lender pursuant to Section 2.18), shall be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to an Issuing Bank and/or a
Swingline Lender hereunder; third, if so determined by the Administrative Agent
or requested by an Issuing Bank and/or a Swingline Lender, to be held as cash
collateral for future funding obligations of such Defaulting Lender of any
participation in any Swingline Loan or Letter of Credit; fourth, as the Borrower
may request (so long as no Default or Event of Default exists), to the funding
of any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Administrative
Agent, the Lenders, the Issuing Banks or Swingline Lenders as a result of any
then final and nonappealable judgment of a court of competent jurisdiction
obtained by the Administrative Agent, any Lender, an Issuing Bank or a Swingline
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any then final and nonappealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Revolving Loans or funded participations in Swingline
Loans or Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share and (ii) such Revolving Loans or funded
participations in Swingline Loans or Letters of Credit were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Revolving Loans of, and funded participations
in Swingline Loans or Letters of Credit owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Revolving Loans of,
or funded participations in Swingline Loans or Letters of Credit owed to, such
Defaulting Lender.  Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section 2.21 shall
be deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.
 
-43-
 
 
 

--------------------------------------------------------------------------------

 
(c)           Reallocation of Applicable Percentages to Reduce Fronting
Exposure.  During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit or Swingline
Loans pursuant to Section 2.05 and Section 2.06, the Applicable Percentage of
each non-Defaulting Lender shall be computed without giving effect to the
Commitment of such Defaulting Lender; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Lender becomes a
Defaulting Lender, no Default or Event of Default exists and (ii) the aggregate
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (A) the Commitment of that non-Defaulting Lender
minus (B) the aggregate outstanding principal amount of the Revolving Loans of
that Lender.
 
(d)           Cash Collateral for Letters of Credit.  Promptly on demand by an
Issuing Bank or the Administrative Agent from time to time, the Borrower shall
deliver to the Administrative Agent cash collateral in an amount sufficient to
cover all Fronting Exposure with respect to such Issuing Bank (after giving
effect to Section 2.21(c)) on terms reasonably satisfactory to the
Administrative Agent and such Issuing Bank (and such cash collateral shall be in
Dollars).  Any such cash collateral shall be deposited in a separate account
with the Administrative Agent, subject to the exclusive dominion and control of
the Administrative Agent, as collateral (solely for the benefit of such Issuing
Bank) for the payment and performance of each Defaulting Lender’s Applicable
Percentage of outstanding Letter of Credit obligations.  Moneys in such account
shall be applied by the Administrative Agent to reimburse such Issuing Bank
immediately for each Defaulting Lender’s Applicable Percentage of any drawing
under any Letter of Credit which has not otherwise been reimbursed by the
Borrower or such Defaulting Lender.
 
(e)           Prepayment of Swingline Loans.  Promptly on demand by a Swingline
Lender or the Administrative Agent from time to time, the Borrower shall prepay
Swingline Loans in an amount of all Fronting Exposure with respect to such
Swingline Lender (after giving effect to Section 2.21(c)).
 
(f)           Certain Fees.  For any period during which such Lender is a
Defaulting Lender, such Defaulting Lender (i) shall not be entitled to receive
any Commitment Fee pursuant to Section 2.12 (and the Borrower shall not be
required to pay any such fee that otherwise would have been required to have
been paid to such Defaulting Lender) and (ii) shall not be entitled to receive
any letter of credit fees pursuant to Section 2.12 otherwise payable to the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided cash collateral or other credit support
arrangements satisfactory to the respective Issuing Bank pursuant to Section
2.21(d), but instead, the Borrower shall pay to the non-Defaulting Lenders the
amount of such letter of credit fees in accordance with the upward adjustments
in their respective Applicable Percentages allocable to such Letter of Credit
pursuant to Section 2.21(c), with the balance of such fee, if any, payable to
the respective Issuing Bank for its own account.
 
(g)           Defaulting Lender Cure.  If the Borrower, the Administrative
Agent, the Swingline Lenders and the Issuing Banks agree in writing in their
sole discretion that a Defaulting Lender should no longer be deemed to be a
Defaulting Lender, the Administrative

-44-
 
 
 

--------------------------------------------------------------------------------

 

Agent will so notify the parties hereto, whereupon as of the date specified in
such notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Applicable Percentages (without
giving effect to Section 2.21(c)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender’s having been a Defaulting
Lender.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to the Lenders that:
 
Section 3.01 Organization; Powers.  Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
Section 3.02 Authorization; Enforceability.  The Transactions are within each
Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor,
which is a party thereto, and constitute a legal, valid and binding obligation
of such Obligor, enforceable in accordance with their terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
 
Section 3.03 Governmental Approvals; No Conflicts.  The Transactions (a) do not
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Restricted Subsidiaries or (b) except as to matters that could not
reasonably be expected to result in a Material Adverse Effect, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries.
 
-45-
 
 
 

--------------------------------------------------------------------------------

 
Section 3.04 Financial Condition; No Material Adverse Change.
 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended December 31, 2010, reported on by Ernst & Young
LLP, independent public accountants.  Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.
 
(b) Since December 31, 2010, through and including the Effective Date, there has
been no change which could reasonably be expected to have a Material Adverse
Effect.
 
Section 3.05 Properties.  Each of the Borrower and its Restricted Subsidiaries
has good title to, or valid leasehold interests in, all its real and personal
property material to its business, except for any failure, defect or other
matter that could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
Section 3.06 Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries that
could reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or, as of the
Effective Date, that involve this Agreement or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.
 
Section 3.07 Compliance with Laws.  Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority (including the Foreign Corrupt Practices Act, regulations
regarding money laundering, and regulations of and sanctions administered by the
Office of Foreign Assets Control) applicable to it or its property except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.
 
Section 3.08 Investment Company Status.  Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.09 Taxes.  Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes for which the

-46-
 
 
 

--------------------------------------------------------------------------------

 

Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves including, Taxes that are being contested in good faith
by appropriate proceedings or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
 
Section 3.10 ERISA.  No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan.  Neither the Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.
 
Section 3.11 Disclosure.  The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
 
ARTICLE IV
 
CONDITIONS
 
Section 4.01 Effective Date.  The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
 
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.
 
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of any general counsel or associate general counsel of the Borrower or a
wholly owned subsidiary of the Borrower acting as counsel for the Borrower, and
of Thompson & Knight, LLP, outside counsel for the Borrower, covering those
matters described on Exhibit C.  The Borrower hereby requests such counsels to
deliver such opinions.
 
-47-
 
 
 

--------------------------------------------------------------------------------

 
 
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
 
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
 
(e) The Administrative Agent, Lenders and Co-Arrangers shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
 
(f) All amounts outstanding under the Existing Credit Agreement shall have been
paid in full.
 
(g) The Borrower shall duly complete and execute promissory notes for each
Lender that has made such request.
 
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and
binding.  Notwithstanding the foregoing, the obligations of the Lenders to make
Loans and of the Issuing Banks to issue Letters of Credit hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on April
15, 2011 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
 
Section 4.02 Each Credit Event.  The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrower set forth in this
Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable.
 
(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
     (c)  If an Investment Grade Date has not occurred, there has been no change
since December 31, 2010 that has resulted in a Material Adverse Effect which is
continuing.
 
-48-
 
 
 

--------------------------------------------------------------------------------

 
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a),
(b), and, prior to the occurrence of an Investment Grade Date, paragraph (c) of
this Section.  After the occurrence of an Investment Grade Date, paragraph (c)
of this Section will be deleted permanently.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
 
Section 5.01 Financial Statements and Other Information.  The Borrower will
furnish to the Administrative Agent and each Lender:
 
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
 
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year prepared on a basis consistent with that used on Form
10-Q as required by the Securities and Exchange Commission, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
 
(c) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Sections 6.04 (a) and prior to the
occurrence of an Investment Grade Date, (b);
 
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary

-49-
 
 
 

--------------------------------------------------------------------------------

 

with the Securities and Exchange Commission, or any Governmental Authority
succeeding to any or all of the functions of said Commission, or with any
national securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;
 
(e) prior to the occurrence of an Investment Grade Date, (i) by March 31 of each
year, the Borrower shall furnish to the Administrative Agent and to each Lender
a Reserve Report, which Reserve Report shall be dated as of the immediately
preceding December 31 and shall set forth the Proved Reserves attributable to
all or substantially all of the Oil and Gas Properties then owned by the
Borrower and its Restricted Subsidiaries and the PV attributable thereto as
contemplated in the definition of Reserve Report and (ii) by May 15, August 15,
and November 15 of each year, commencing May 15, 2011, the Borrower shall
furnish to the Administrative Agent and to each Lender the applicable Reserve
Information prepared as of the immediately preceding March 31, June 30, and
September 30, respectively, and shall set forth the Proved Reserves attributable
to all or substantially all of the Oil and Gas Properties then owned by the
Borrower and its Restricted Subsidiaries and the PV attributable thereto; after
the occurrence of an Investment Grade Date, this Section 5.01(e) will be deleted
permanently;

                                        (f) promptly after Moody’s or S&P shall
have announced a change in the rating established or deemed to have been
established for the Index Debt, written notice of such rating change;
 
(g) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrower or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent or any Lender may reasonably request; and
 
(h) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, written notice of any changes in the Borrower’s
hedging arrangements since the date of the last such notice.
 
Documents required to be delivered pursuant to subsections (a), (b) or (d) of
this Section 5.01 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet (at the date hereof located at
http://www.pioneernrc.com); or (ii) on which such documents are posted on the
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent); provided
that: (i) the Borrower shall deliver paper copies of such documents to the
Administrative Agent or any Lender that requests the Borrower to deliver such
paper copies until a written request to cease delivering paper copies is given
by the Administrative Agent or such Lender and (ii) the Borrower shall notify
the Administrative Agent and each Lender (by telecopier or electronic mail) of
the posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such
documents.  Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by subsection (c) of this Section 5.01 to the

-50-
 
 
 

--------------------------------------------------------------------------------

 
 

Administrative Agent.  Except for such compliance certificates, the
Administrative Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Co-Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak Online or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Borrower or
its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that (w) all Borrower
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Co-Arrangers, the Issuing Banks and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials, that are not marked “PUBLIC”, constitute
Information, they shall be treated as set forth in Section 9.11); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Co-Arrangers shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”
 
Section 5.02 Notices of Material Events.  The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect if adversely determined;
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000; and
 
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
-51-
 
 
 

--------------------------------------------------------------------------------

 
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 5.03 Existence; Conduct of Business.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except for any failure to maintain, preserve or
qualify that could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit (i) any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 or (ii) a termination of
such existence, good standing, rights licenses, permits, privileges and
franchises of any Restricted Subsidiary if Borrower determines in good faith
that such termination is in the best interest of Borrower and could not
reasonably be expected to have a Material Adverse Effect.
 
Section 5.04 Payment of Obligations.  The Borrower will, and will cause each of
its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, and (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP.
 
Section 5.05 Maintenance of Properties; Insurance.  The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except for any failure that could reasonably be
expected to result in a Material Adverse Effect and (b) maintain, with
financially sound and reputable insurance companies, insurance in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
 
Section 5.06 Books and Records; Inspection Rights.  The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities.  The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
 
Section 5.07 Compliance with Laws.  The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.08 Use of Proceeds and Letters of Credit.  The proceeds of the Loans
will be used for general corporate purposes.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, for any purpose that entails
a violation of any of the Regulations of the Board, including Regulations T, U
and X.
 
-52-
 
 
 

--------------------------------------------------------------------------------

 
 
Section 5.09 Operations.  Borrower will cause the primary business of the
Borrower and its Restricted Subsidiaries, taken as a whole, to be the
exploration, production and development of oil, natural gas and other liquid and
gaseous Hydrocarbons and the gathering, processing, transmission and marketing
of Hydrocarbons and activities related or ancillary thereto.
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
 
Section 6.01 Indebtedness.
 
(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist (collectively “incur”)
any Indebtedness if the Borrower would be in breach of any covenant set forth in
Section 6.04 as a result of such incurrence.
 
(b)           The Borrower will not permit any Restricted Subsidiary to incur
Indebtedness (including for this purpose, the amount of such Indebtedness of the
Borrower that is Guaranteed by such Restricted Subsidiaries) except for (i)
Indebtedness of a Restricted Subsidiary in respect of letters of credit issued
for the account of such Restricted Subsidiary that does not secure Indebtedness
or obligations of the Borrower or an Unrestricted Subsidiary, (ii) Indebtedness
owed by such Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary; (iii) Indebtedness of a Person that becomes, by acquisition or
merger, a Restricted Subsidiary which Indebtedness existed prior to the time of
such acquisition or merger and was not incurred or created in contemplation of
such acquisition or merger; (iv) Indebtedness of any Restricted Subsidiary in
respect of production payments, forward sales and similar arrangements and other
secured Indebtedness referred to in Section 6.02(g); and (v) other Indebtedness
outstanding at such time for all Restricted Subsidiaries (but without
duplication) in an aggregate amount not exceeding $500,000,000.
 
Section 6.02 Liens.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
 
(a) Permitted Encumbrances;
 
(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
 
-53-
 
 
 

--------------------------------------------------------------------------------

 
 
(c) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii)  such Lien shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary, and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
 
(d) Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Restricted Subsidiary of fixed or capital
assets; provided that (i) such Liens secure Indebtedness permitted by Section
6.01 and all Indebtedness secured by Liens permitted by this clause does not
exceed $500,000,000 in the aggregate outstanding at any time, (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such development, construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, developing, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any property or assets of the
Borrower or any Restricted Subsidiary other than such fixed or capital assets so
acquired, developed, constructed or improved and other fixed or capital assets
that are developed or improved thereby or otherwise reasonably related thereto
(in the good faith determination of the Borrower) and working capital assets
related thereto (including but not limited to revenue from, and insurance,
condemnation, sale and other proceeds of, any such fixed or capital assets); and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.
 
(e) Liens securing obligations owing under this Agreement and Liens on cash or
deposits granted in favor of a Swingline Lender or an Issuing Bank to cash
collateralize any Defaulting Lender’s participation in Letters of Credit or
Swingline Loans;
 
(f) Liens on deposits pursuant to any Swap Agreement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business,
not to exceed $200,000,000 in the aggregate amount outstanding at any time; and
 
(g) production payments, forward sales and similar arrangements and other
secured Indebtedness; provided that the amount of Indebtedness attributable
thereto does not exceed fifteen percent (15%) of Consolidated Net Tangible
Assets determined as of the time each such production payment, forward sale or
similar arrangement or other secured Indebtedness is entered into and determined
based upon the financial statements then most recently delivered pursuant to
Section 5.01(a) and (b), and without reduction to Consolidated Net Tangible
Assets on account of any such production payment, forward sale or similar
arrangement or other secured Indebtedness.
 
-54-
 
 
 

--------------------------------------------------------------------------------

 
Section 6.03 Fundamental Changes.
 
(a) The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing, any Person may
merge into the Borrower in a transaction in which the surviving entity is the
Borrower.
 
(b) The Borrower will not sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of its
assets, or all or substantially all of the stock of the Subsidiary Guarantors
(in each case, whether now owned or hereafter acquired) other than to another
Subsidiary Guarantor.
 
Section 6.04 Financial Covenants
 
(a) The Borrower shall not permit, at any time, the ratio of Total Debt to Total
Cap to be greater than 0.60 to 1.0.
 
(b) The Borrower will not permit, on any day during the period, if any, prior to
the occurrence of an Investment Grade Date (each day in such period called a
“determination day”), the ratio of PV to Total Debt on such determination day to
be less than 1.75 to 1.0.  After the occurrence of an Investment Grade Date,
this Section 6.04(b) will be deleted permanently.
 
Section 6.05 Investments, Loans, Advances and Guarantees.  (a)  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to make any
loans or advances to, Guarantee any obligations of, or make any investment or
any other interest in, any Unrestricted Subsidiaries except that the Borrower or
any Restricted Subsidiaries may make loans or advances to, or investments or
other interests in Unrestricted Subsidiaries if at the time of the making of
such loan, advance, investment or other interest the aggregate book value of
assets (plus the aggregate amount of any non-cash write downs therein under FASB
Accounting Standards Codification topics “Extractive Activities – Oil & Gas”,
“Income Taxes”, “Intangibles – Goodwill and Other” and “Property, Plant and
Equipment” (as successors to Statements of Financial Accounting Standards Nos.
19, 109, 142, and 144) (and any standards replacing, modifying or superceding
any such Standard) after December 31, 2010, net of associate taxes) of the
Borrower and its Restricted Subsidiaries on a consolidated basis (excluding
investments in Unrestricted Subsidiaries) exceeds $2,750,000,000.
 
(b)           Except as permitted under Section 6.01(b)(v), no Restricted
Subsidiary shall Guarantee Indebtedness of the Borrower unless it shall have
previously or concurrently therewith Guaranteed the obligations under the Loan
Documents on at least an equal and ratable basis with such Indebtedness of the
Borrower, by execution and delivery of a Subsidiary Guaranty to the
Administrative Agent together with the items in Section 4.01(b) and (c) as to
such Subsidiary Guarantor and the Subsidiary Guaranty.
 
Section 6.06 Swap Agreements.  The Borrower will not, and will not permit any of
its Restricted Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or

-55-
 
 
 

--------------------------------------------------------------------------------

 

projected exposure (other than those in respect of Equity Interests  of the
Borrower or any of its Subsidiaries), (b) Swap Agreements entered into in order
to effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Restricted Subsidiary and (c) other Swap Agreements permitted under the risk
management policies approved by the Borrower's Board of Directors from time to
time and not subjecting the Borrower and its Restricted Subsidiaries to material
speculative risks.
 
Section 6.07 Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions on fair and reasonable terms, and (b)
transactions between or among the Borrower and its wholly-owned Restricted
Subsidiaries not involving any other Affiliate.
 
Section 6.08 Restrictive Agreements.  The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any shares of its capital stock
or to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) the foregoing shall not
apply to customary restrictions or conditions existing in any agreement relating
to Indebtedness of any Subsidiary permitted by Section 6.01(b) and such
restrictions or conditions will not materially impair the ability of the
Borrower to pay its Indebtedness and other obligations hereunder and (v) the
foregoing shall not apply to customary restrictions or conditions existing in
any agreement relating to Indebtedness of Pioneer Southwest Energy Partners L.P.
in the event it becomes a Restricted Subsidiary.
 
ARTICLE VII
 
EVENTS OF DEFAULT
 
If any of the following events (“Events of Default”) shall occur:
 
(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
 
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;
 
-56-
 
 
 

--------------------------------------------------------------------------------

 
 
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary Guarantor in or in connection with this Agreement,
any Subsidiary Guaranty or any amendment or modification hereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement, any
Subsidiary Guaranty or any amendment or modification hereof or thereof or any
waiver hereof or thereof, shall prove to have been incorrect in any material
respect when made or deemed made and either (1) an Executive Officer of Borrower
had actual knowledge that such representation or warranty was false or incorrect
in a material respect when made or (2) if no Executive Officer had such
knowledge, such representation or warranty shall continue to be false or
incorrect in any material respect thirty (30) Business Days after the earlier of
an Executive Officer of Borrower obtaining actual knowledge thereof or written
notice thereof shall have been sent to Borrower by Administrative Agent or by
any Lender;
 
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;
 
(e) the Borrower or any Subsidiary Guarantor shall fail to observe or perform
any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
days after notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender);
 
(f) the Borrower or any Restricted Subsidiary shall fail to make any payment of
principal or interest in respect of any Material Indebtedness (other than in
respect of any Swap Agreement), when and as the same shall become due and
payable and such failure continues beyond any applicable period of grace
provided therefor or any event or condition occurs that results in any Material
Indebtedness (other than in respect of any Swap Agreement) becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness (other than in respect of any Swap Agreement) or any
trustee or agent on its or their behalf to cause such Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity, and such event or condition continues
beyond any applicable period of grace provided therefor, provided that this
clause (f) shall not apply to secured Indebtedness that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such Indebtedness is paid when due;
 
(g) there shall have occurred under one or more Swap Agreements constituting
Material Indebtedness an Early Termination Date (as defined in such Swap
Agreement or any other event analogous thereto) resulting from (i) any event of
default under such Swap Agreement as to which the Borrower or any Restricted
Subsidiary is the Defaulting Party (as defined in such Swap Agreement) or (ii)
any Termination Event under and as defined in such Swap Agreement as to which
the Borrower or any Restricted Subsidiary is an Affected

-57-
 
 
 

--------------------------------------------------------------------------------

 

Party (as so defined) and, in either event, the Swap Termination Value owed by
the Borrower or such Restricted Subsidiary as a result thereof is an aggregate
amount greater than $75,000,000;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(i) the Borrower or any Restricted Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Restricted Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
 
(j) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $75,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material domestic assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
 
(m) a Change in Control shall occur;
 
then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and
 
-58-
 
 
 

--------------------------------------------------------------------------------

 
 
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become  due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to an Obligor described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower.
 
ARTICLE VIII
 
THE ADMINISTRATIVE AGENT
 
Section 8.01 Administrative Agent.   Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.
 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into (i)
any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of

-59-
 
 
 

--------------------------------------------------------------------------------

 

this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks  and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor.  If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent.  Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder.  The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
 
-60-
 
 
 

--------------------------------------------------------------------------------

 
 
Section 8.02 The Co-Arrangers, Joint Bookrunners, Co-Syndication Agents and
Co-Documentation Agents  The Co-Arrangers, Joint Bookrunners, Co-Syndication
Agents and Co-Documentation Agents shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders (or
Issuing Bank, if applicable) hereunder.
 
ARTICLE IX
 
MISCELLANEOUS
 
Section 9.01 Notices.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopy, as follows:
 
(a) if to the Borrower, to 5205 North O’Connor Boulevard, Suite 200, Irving,
Texas, 75039, Attention of Richard P. Dealy (Facsimile No. (972) 969-3572);
 
(b) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1445 Ross Ave., Suite 4500, MAC T5303-452, Dallas, TX 75202, Attention of David
C. Brooks, Facsimile No.: (214) 721-8215;
 
(c) if to the Issuing Banks, to Wells Fargo Bank, National Association at the
address set forth in paragraph (b) above, and to Bank of America, N.A. and to
JPMorgan Chase Bank, N.A. at their respective address (or telecopy number) set
forth below:
 
Bank of America, N.A.
700 Louisiana, 13th Floor
Houston, TX 77002
Attn:  Ron McKaig
Fax:  713-247-7286
 
with a copy to:
 
Bank of America, N.A.
901 Main St.
Dallas, TX 75202
Attn:  Sahar Sharkawy
Fax:  214-290-9443
JPMorgan Chase Bank, N.A.
712 Main Street, Floor 12
Houston, Texas, 77002
Attn:  Muhammad Hasan
Fax:  713-216-4117
 
with a copy to:
 
JPMorgan Chase Bank, N.A.
500 Stanton Christiana Rd, Ops 2/3
Newark, DE 19713
Attn: Nicole Mangiaracina
Fax:  201-244-3885
 



(d) if to the Swingline Lenders, to Wells Fargo Bank, National Association at
the address set forth in paragraph (b) above, and to Bank of America, N.A. and
to JPMorgan Chase Bank, N.A. at their respective its addresses (or telecopy
number) set forth in their Administrative Questionnaire.
 
-61-
 
 
 

--------------------------------------------------------------------------------

 
(e) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.
 
(f) Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.
 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto, or, in the case
of any Lender, to the Administrative Agent and the Borrower.  All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt, if
received during recipient’s normal business hours.
 
Section 9.02 Waivers; Amendments.
 
(a) No failure or delay by the Administrative Agent, the Issuing Banks  or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks  and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have.  No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Banks may have had notice or knowledge of such Default at the time.
 
(b) Neither this Agreement, any provision hereof, nor any provisions of the
Subsidiary Guaranties may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase or extend
the Commitment of any Lender without the written consent of such Lender, (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, (iv)
change Section 2.09 or Section 2.18(b) or (c) in a manner

-62-
 
 
 

--------------------------------------------------------------------------------

 

that would alter the pro rata treatment of Lenders or pro rata sharing of
payments required thereby, without the written consent of each Lender, or (v)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the  written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Banks or the Swingline Lenders hereunder without the prior written consent of
the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be.  Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended or amounts owed to such Lenders reduced, or the final
maturity thereof extended without the consent of such Lender, and any amendment
to further restrict the voting rights of Defaulting Lenders shall require the
consent of all Lenders.
 
Section 9.03 Expenses; Indemnity; Damage Waiver.
 
(a) The Borrower shall pay (i) all reasonable out-of-pocket expenses incurred by
the Administrative Agent and the Co-Arrangers and their Affiliates, including
the reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement and the Subsidiary
Guaranties or any amendments, modifications or waivers of the provisions hereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Banks in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Banks
or any Lender, including the reasonable fees, charges and disbursements of any
counsel for the Administrative Agent, the Issuing Banks or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement and the Subsidiary Guaranties, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such reasonable out-of-pocket expenses incurred
during  any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.  Attorneys’ fees reimbursed by Borrower in connection with
the matters under clause (iii) above shall be for a single law firm per country
(unless conflicts (including conflicts between the Administrative Agent, the
Co-Arrangers and the other Lenders as determined in the reasonable discretion of
the Required Lenders) otherwise prohibit the engagement of a single law firm)
plus a single local counsel in each jurisdiction where local counsel is
reasonably required.
 
(b) The Borrower shall indemnify the Administrative Agent, the Issuing Banks,
each Lender and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or the consummation
of the

-63-
 
 
 

--------------------------------------------------------------------------------

 
 

Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Banks to honor or demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL
NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILFUL MISCONDUCT OF SUCH INDEMNITEE OR BREACH OF CONTRACTUAL
UNDERAKING OF SUCH INDEMNITEE.
 
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Banks or the Swingline Lenders
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Banks or the Swingline Lenders, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, the Issuing Banks or the Swingline
Lenders in its capacity as such.
 
(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.
 
Section 9.04 Successors and Assigns.
 
-64-
 
 
 

--------------------------------------------------------------------------------

 
 
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Banks that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
 
(b) 
 
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
 
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and
 
(B) the Administrative Agent and each Issuing Bank, provided that no consent of
the Administrative Agent or any Issuing Bank shall be required for an assignment
of any Revolving Commitment to an assignee that is a Lender (or an affiliate of
a Lender) with a Revolving Commitment immediately prior to giving effect to such
assignment.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $20,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
 
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,

-65-
 
 
 

--------------------------------------------------------------------------------

 

provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
 
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.17(e).
 


For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:


“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.


(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obliga­tions under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Banks, and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
-66-
 
 
 

--------------------------------------------------------------------------------

 
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
 
(c)  (i)      Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lenders, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such
Participant.  Subject to paragraph (c)(ii) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 2.15, 2.16
and 2.17 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.
 
 (ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent.  A Participant that would be a Foreign Lender if it were
a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
2.17(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
(e) No assignment or participation shall be made to the Borrower or any of the
Borrower’s Affiliates or Subsidiaries.
 
-67-
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.05 Survival.  All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments  delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Banks or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
 
Section 9.06 Counterparts; Integration; Effectiveness  This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.  Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.  This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE CONTRADICTED
BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 9.07 Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
-68-
 
 
 

--------------------------------------------------------------------------------

 
 
Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
 
(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED.  CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT.
 
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS.  THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
 
(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN SECTION 9.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
SECTION 9.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
 
Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO
CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES;
(iii) CERTIFIES THAT NO PARTY
 
-69-
 
 
 

--------------------------------------------------------------------------------

 
 
HERETO NOR ANY REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION 9.09.
 
Section 9.10 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.11 Confidentiality.  Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants and
legal counsel (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority or any self-regulatory body claiming to have
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process or authority, (d) to any other party to
this Agreement, (e) in connection with the exercise of any remedies hereunder or
any suit, action or proceeding relating to this Agreement or the enforcement of
rights hereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (iii) to its advisors (other than its
accountants and legal counsel), (iv) to an investor or prospective investor in
an Approved Fund that also agrees that Information shall be used solely for the
purpose of evaluating an investment in such Approved Fund, (v) to a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in an
Approved Fund in connection with the administration, servicing and reporting on
the assets serving as collateral for an Approved Fund, or (vi) to a nationally
recognized rating agency that requires access to information regarding the
Borrower, the Loans and Loan Documents in connection with ratings issued with
respect to an Approved Fund, (g) with the consent of the Borrower or (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section.  For the purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or its
business, other than any such information that is available to the
Administrative Agent, the Issuing Banks or any Lender on a nonconfidential basis
prior to disclosure by the Borrower.
 
Section 9.12 Interest Rate Limitation.  It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to
it.  Accordingly, if the transactions contemplated hereby would be usurious as
to any Lender under laws applicable to it (including the laws of the United
States of America and the State of Texas or any other jurisdiction whose laws
may be mandatorily applicable to such Lender notwithstanding the other
provisions of this Agreement), then, in that event, notwithstanding anything to
the contrary in the Agreement or the

-70-
 
 
 

--------------------------------------------------------------------------------

 
 

Subsidiary Guaranties, it is agreed as follows:  (i) the aggregate of all
consideration which constitutes interest under law applicable to any Lender that
is contracted for, taken, reserved, charged or received by such Lender under the
Agreement or the Subsidiary Guaranties shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by such Lender on the
principal amount of the Indebtedness (or, to the extent that the principal
amount of the Indebtedness shall have been or would thereby be paid in full,
refunded by such Lender to the Borrower); and (ii) in the event of any required
or permitted prepayment, then such consideration that constitutes interest under
law applicable to any Lender may never include more than the maximum amount
allowed by such applicable law, and excess interest, if any, provided for in
this Agreement or otherwise shall be canceled automatically by such Lender as of
the date of such acceleration or prepayment and, if theretofore paid, shall be
credited by such Lender on the principal amount of the Indebtedness (or, to the
extent that the principal amount of the Indebtedness shall have been or would
thereby be paid in full, refunded by such Lender to the Borrower).  All sums
paid or agreed to be paid to any Lender for the use, forbearance or detention of
sums due hereunder shall, to the extent permitted by law applicable to such
Lender, be amortized, prorated, allocated and spread throughout the stated term
of the Loans until payment in full so that the rate or amount of interest on
account of any Loans hereunder does not exceed the maximum amount allowed by
such applicable law.  If at any time and from time to time (i) the amount of
interest payable to any Lender on any date shall be computed at the Highest
Lawful Rate applicable to such Lender pursuant to this Section 9.12 and (ii) in
respect of any subsequent interest computation period the amount of interest
otherwise payable to such Lender would be less than the amount of interest
payable to such Lender computed at the Highest Lawful Rate applicable to such
Lender, then the amount of interest payable to such Lender in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate applicable to such Lender until the total amount of interest
payable to such Lender shall equal the total amount of interest which would have
been payable to such Lender if the total amount of interest had been computed
without giving effect to this Section 9.12.  To the extent that Chapter 303 of
the Texas Finance Code is relevant for the purpose of determining the Highest
Lawful Rate applicable to a Lender, such Lender elects to determine the
applicable rate ceiling under such Chapter by the weekly ceiling from time to
time in effect.  Chapter 346 of the Texas Finance Code does not apply to the
Borrower’s obligations hereunder.
 
Section 9.13 USA Patriot Act Notice.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
 
Section 9.14 Restatement.  This Agreement amends, restates and supercedes the
Existing Credit Agreement.
 
[SIGNATURE PAGES BEGIN NEXT PAGE]
 
-71-

 

 
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
 


 


Borrower:
PIONEER NATURAL RESOURCES COMPANY
             
By:
/s/ Richard P. Dealy                                                           
 
Name:
Richard P. Dealy
 
Title:
Executive Vice President and Chief Financial Officer
     



 
 
 
-1-

 
 


 
 

--------------------------------------------------------------------------------

 





Administrative Agent & Lender:
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION
       
By:
/s/ Lauren D.
Trussell                                                                 
 
Name:
Lauren D. Trussell
 
Title:
Assistant Vice President
     



 
-2-

 
 
 
 
 
 

--------------------------------------------------------------------------------

 







Syndication Agent & Lender:
BANK OF AMERICA, N.A.
             
By:
/s/ Ronald E.
McKaig                                                                 
 
Name:
Ronald E. McKaig
 
Title:
Managing Director
     



 
-3-

 
 
 
 
 

--------------------------------------------------------------------------------

 





Syndication Agent & Lender:
JPMORGAN CHASE BANK, N.A.
             
By:
/s/ Robert
Traband                                                                      
 
Name:
Robert Traband
 
Title:
Managing Director
     



 
-4-




 
 
 
 

--------------------------------------------------------------------------------

 







Documentation Agent & Lender:
BANK OF MONTREAL
             
By:
/s/ James V.
Ducote                                                                 
 
Name:
James V. Ducote
 
Title:
Director
     

 
 
-5-

 
 
 
 
 

--------------------------------------------------------------------------------

 



 
 
Lender:
CITIBANK, N.A.
             
By:
/s/ Angela McCracken                                                            
 
Name:
Angela McCracken
 
Title:
Vice President
     



 
-6-


 
 
 
 

--------------------------------------------------------------------------------

 





 
Lender:
COMPASS BANK
             
By:
/s/ Spencer
Stasney                                                                     
 
Name:
Spencer Stasney
 
Title:
Vice President
     



 
-7-

 

 
 
 
 

--------------------------------------------------------------------------------

 

 


 
Lender:
BNP PARIBAS
             
By:
/s/ David
Dodd                                                                           
 
Name:
David Dodd
 
Title:
Managing Director
             
By:
/s/ Betsy
Jocher                                                                         
 
Name:
Betsy Jocher
 
Title:
Director
     



 
-8-


 

 
 
 
 

--------------------------------------------------------------------------------

 



 


 
Lender:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
             
By:
/s/ Laurance J.
Bressler                                                             
 
Name:
Laurance J. Bressler
 
Title:
Managing Director
     



 
-9-

 


 

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 


Lender:
DEUTSCHE BANK AG NEW YORK BRANCH
             
By:
/s/ Philippe
Sandmeier                                                             
 
Name:
Philippe Sandmeier
 
Title:
Managing Director
             
By:
/s/ Robert
Chesley                                                                   
 
Name:
Robert Chesley
 
Title:
Director
     



 
-10-


 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
DNB NOR BANK ASA
             
By:
/s/ Philip F.
Kurpiewski                                                            
 
Name:
Philip F. Kurpiewski
 
Title:
Senior Vice President
             
By:
/s/ Thomas
Tangen                                                                  
 
Name:
Thomas Tangen
 
Title:
Head of Corporate Banking
     



 
-11-




 
 
 
 

--------------------------------------------------------------------------------

 





 
Lender:
MIZUHO CORPORATE BANK, LTD.
             
By:
/s/ Leon
Mo                                                                           
 
Name:
Leon Mo
 
Title:
Authorized Signatory
     



 
-12-

 

 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 




Lender:
THE ROYAL BANK OF SCOTLAND ple
             
By:
/s/ Steve
Ray                                                                          
 
Name:
Steve Ray
 
Title:
Director
     



-13-

 

 
 
 
 
 

--------------------------------------------------------------------------------

 





Lender:
UBS AG, STAMFORD BRANCH
                   
By:
/s/ Ira R. Otsa                                              
/s/ Mary E. Evans                                        
 
Name:
Ira R. Otsa
Mary E. Evans
 
Title:
Associate Director
Associate Director
   
Banking Products
Banking Products
   
Services, US
Services, US
       



 
-14-


 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
CREDIT AGRICOLE CORPORATE AND
 
INVESTMENT BANK
             
By:
/s/ Tom
Byargeon                                                                 
 
Name:
Tom Byargeon
 
Title:
Managing Director
               
/s/ Michael D.
Willis                                                            
   
Michael D. Willis
   
Managing Director
     



 
-15-


 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
CREDIT SUISSE AG, Cayman Islands Branch
             
By:
/s/ Nupur
Kumar                                                                   
 
Name:
Nupur Kumar
 
Title:
Vice President
             
By:
/s/ Rahul
Parmar                                                                   
 
Name:
Rahul Parmar
 
Title:
Associate
     



 
-16-




 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
GOLDMAN SACHS BANK USA
             
By:
/s/ Mark Walton                                                                
 
Name:
Mark Walton
 
Title:
Authorized Signatory
     



 
-17-




 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
TORONTO DOMINION (NEW YORK) LLC
             
By:
/s/ Debbie Brito                                                                
 
Name:
Debbie Brito
 
Title:
 
     



 
-18-




 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
U.S. BANK NATIONAL ASSOCIATION
             
By:
/s/ Tyler Fauerbach                                                            
 
Name:
Tyler Fauerbach
 
Title:
Vice President
     





-19-


 
 
 
 

--------------------------------------------------------------------------------

 







Lender:
BARCLAYS BANK PLC
             
By:
/s/ David Barton                                                               
 
Name:
David Barton
 
Title:
Director
     



 
-20-

 


 
 
 
 
 

--------------------------------------------------------------------------------

 



 


 
 
 
 
Lender:
COMERICA BANK
             
By:
/s/ Dustin S.
Hansen                                                                
 
Name:
DUSTIN S. HANSEN
 
Title:
SENIOR VICE PRESIDENT
     





-21-


 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 


Lender:
MORGAN STANLEY BANK, N.A.
             
By:
/s/ Sherrese
Clarke                                                               
 
Name:
Sherrese Clarke
 
Title:
Authorized Signatory
     



-22-




 
 
 
 

--------------------------------------------------------------------------------

 

 
 


 
Lender:
ROYAL BANK OF CANADA
             
By:
/s/ Jay T. Sartain                                                              
 
Name:
Jay T. Sartain
 
Title:
Authorized Signatory
     



 
-23-

 


 

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 


Lender:
SOCIETE GENERALE
             
By:
/s/ Stephen W. Wartel                                                     
 
Name:
Stephen W. Wartel
 
Title:
Managing Director
     

 
 
-24-

 
 
 
 
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 1.01


EXISTING LETTERS OF CREDIT


 
 
 

 

1. Issuing Bank:    JPMorgan Chase Bank, N.A.  
Beneficiary:
 
Liberty Mutual Insurance Company
 
Amount:
 
$1,051,000
 
Date of Issue:
 
12/04/2006
 
Expiration
 
12/02/2011
       
2.
Issuing Bank:
 
JPMorgan Chase Bank, N.A.
 
Beneficiary:
 
Royalty Acquisition Company LLC
 
Amount:
 
$25,000,000
 
Date of Issue:
 
12/08/2005
 
Expiration
 
12/15/2011
       
3.
Issuing Bank:
 
JPMorgan Chase Bank, N.A.
 
Beneficiary:
 
Ruby Pipeline
 
Amount:
 
39,009,330
 
Date of Issue:
 
01/25/2010
 
Expiration
 
01/25/2012
       

 

 
 
 
                                                        
Schedule 1-01 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 


 
 
SCHEDULE 2.01
 
COMMITMENTS
 
Lender
 
Amount of
Commitment
 
Percentage of Total
Commitments*
Wells Fargo Bank, National Association
 
$85,000,000.00
 
6.80%
Bank of America, N.A.
 
$85,000,000.00
 
6.80%
JPMorgan Chase Bank, N.A.
 
$85,000,000.00
 
6.80%
Bank of Montreal
 
$70,000,000.00
 
5.60%
Citibank, N.A.
 
$70,000,000.00
 
5.60%
BBVA Compass Bank
 
$60,000,000.00
 
4.80%
BNP Paribas
 
$60,000,000.00
 
4.80%
The Bank Of Tokyo-Mitsubishi UFJ, LTD.
 
$60,000,000.00
 
4.80%
Deutsche Bank AG New York Branch
 
$60,000,000.00
 
4.80%
DnB NOR Bank ASA
 
$60,000,000.00
 
4.80%
Mizuho Corporate Bank, LTD
 
$60,000,000.00
 
4.80%
The Royal Bank of Scotland plc
 
$60,000,000.00
 
4.80%
UBS AG, Stamford Branch
 
$60,000,000.00
 
4.80%
Credit Agricole Corporate and Investment Bank
 
$45,000,000.00
 
3.60%

 



--------------------------------------------------------------------------------

 
*Percentages are rounded to nearest one-hundredth
 
Schedule 2-01 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

                                                       
 
 

--------------------------------------------------------------------------------

 
 
 
Lender
 
Amount of
Commitment
 
Percentage of Total
Commitments*
Credit Suisse AG, Cayman Islands Branch
 
$45,000,000.00
 
3.60%
Goldman Sachs Bank USA
 
$45,000,000.00
 
3.60%
Toronto Dominion (New York) LLC
 
$45,000,000.00
 
3.60%
U.S. Bank National Association
 
$45,000,000.00
 
3.60%
Barclays Bank PLC
 
$30,000,000.00
 
2.40%
Comerica Bank
 
$30,000,000.00
 
2.40%
Morgan Stanley Bank, N.A.
 
$30,000,000.00
 
2.40%
Royal Bank of Canada
 
$30,000,000.00
 
2.40%
Societe Generale
 
$30,000,000.00
 
2.40%
Total:
 
$1,250,000,000.00
 
          100.00%

 
 
Schedule 2-01 - 2
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 2.13


SWINGLINE LOAN RATE CALCULATION


The rate of interest for a Swingline Loan shall be (a) the "ASK" rate for
Federal Funds appearing on Page 5 of the Dow Jones Market Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of the offer rates
applicable to Federal Funds for a term of one Business Day) at the time reviewed
by the Administrative Agent plus (b) the Applicable Margin for the Eurodollar
Spread.  In the event that part (a) of such rate is not available at such time
for any reason, then part (a) of such rate will be the rate agreed to between
the Administrative Agent and the Borrower.  The Borrower understands and agrees
that the rate quoted from Page 5 of the Dow Jones Market Service is a real-time
rate that changes from time to time.  The rate quoted by the Administrative
Agent and used for the purpose of setting the interest rate for a Swingline Loan
will be the rate on the screen of the Administrative Agent at the time of
setting the rate and will not be an average or composite of rates for that day.


 
Schedule 2-13 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement


 
 
 

--------------------------------------------------------------------------------

 
SCHEDULE 3.06


 
DISCLOSED MATTERS
 


1.
Clipper. In February 2008, the Company withdrew as operator from the Clipper
project in the Gulf of Mexico.  Davis and Stephens (“D/S”) elected to remain in
the project. In December 2010, D/S made a demand on the Company to pay the
Company’s 55% net interest for cost of future plugging and abandonment (“P/A”)
of the two wells that were drilled at Clipper while the Company was the
operator.



2.
Poplar Montana Municipal Water Supply. Since 1999, the Company and two other
companies (Murphy and Samson) have been working with the EPA under three Consent
Orders regarding treating and tracking an underground plume of brine alleged to
have been the result of decades earlier oil and gas production in the Poplar, MT
area.  In December 2010, the EPA notified the Company and the other two
companies that the EPA had issued an Order under the Federal Safe Drinking Water
Act. The Order states that contaminants have been detected in the public water
supply that serves the city of Poplar, MT and the Fort Peck Indian
reservation.  The EPA Order required the companies to: (1) monitor and test the
potentially impacted water supply, (2) submit a plan to provide an alternative
source of water to the City of Poplar if the monitoring shows specified levels
of contaminants, (3) sample private water wells upon request, (4) provide
bottled water to homeowners if necessary, and (5) submit a plan for remediating
the contaminated groundwater. The companies are currently monitoring the water
supply and have agreed to sample private water wells upon request, and are to
present a plan to comply with items 2-4 if and when the contamination allegedly
reaches the City of Poplar’s water supply.



3.
Argentine Disposition. The Company has provided the purchaser of its Argentine
assets certain indemnifications and remains responsible for certain contingent
liabilities, subject to defined limitations.

 
 
Schedule 3-06 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.02


LIENS


 
NONE
 
 
 
 
 
Schedule 6-02 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 6.08


 
EXISTING RESTRICTIVE AGREEMENTS




 
NONE
 
 
 
 
 
 
 
 
 
Schedule 6-08 - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 
 
 
 
 
                                                      
 
 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FORM OF
ASSIGNMENT AND ASSUMPTION



 
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not
joint.]1    Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.


1.           Assignor:                                ______________________________


2.
Assignee:
______________________________

 
[and is an Affiliate/Approved Fund of [identify Lender]2]



3.
Borrower(s):
______________________________



4.
Administrative Agent:
______________________, as the administrative agent under the Credit Agreement

 



--------------------------------------------------------------------------------

 
1 Include bracketed language if there are either multiple Assignors or multiple
Assignees.
2 Select as applicable.
 
Exhibit A - 1
Second Amended and Restated 5-Year Revolving Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 

 
5.
Credit Agreement:
The Second Amended and Restated 5-Year Credit Agreement dated as of March 31,
2011 among Pioneer Natural Resources Company, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other agents
parties thereto



6.
Assigned Interest:

 
 
­­­­­­­­­­­­­­­­­­­­­­­­

Facility Assigned3
Aggregate Amount of Commitment/Loans
for all Lenders
Amount of
Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans4
 
$
$
%
 
$
$
%
 
$
$
%





Effective Date:   _____________ ___, 201__ [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:







   
ASSIGNOR
         
[NAME OF ASSIGNOR]
             
By:
   
Name:
   
Title:
                 
ASSIGNEE
         
[NAME OF ASSIGNEE]
             
By:
   
Name:
   
Title:
 






--------------------------------------------------------------------------------

 
1 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. "Revolving
Commitment," "Tranche A Commitment," "Tranche B Commitment," etc.)
2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
 
 
Exhibit A - 2
Second Amended and Restated 5-Year Revolving Credit Agreement



 
 

--------------------------------------------------------------------------------

 










Consented to and Accepted:
   
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
  Administrative Agent
       
By:
 
Name:
 
Title:
         
Consented to:
   
[NAME OF RELEVANT PARTY]
       
By:
 
Name:
 
Title:
 

 
 
 
Exhibit A - 3
Second Amended and Restated 5-Year Revolving Credit Agreement


 
 

--------------------------------------------------------------------------------

 
ANNEX 1


[__________________]5


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.  Representations and Warranties.


1.1   Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
 
1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender6, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 
2.   Payments.    From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.



--------------------------------------------------------------------------------

 
5 Describe Credit Agreement at option of Administrative Agent.
6 The concept of “Foreign Lender” should be conformed to the section in the
Credit Agreement governing withholding taxes and gross-up.
 
 
Exhibit A - 4
Second Amended and Restated 5-Year Revolving Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 
3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of Texas.
 
 
 
Exhibit A - 5
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


 
FORM OF
NOTICE OF COMMITMENT INCREASE
 
[Date]
 
Wells Fargo Bank, National Association
[                      ]
[                      ]
Attention:  __________________


Ladies and Gentlemen:


The undersigned, Pioneer Natural Resources Company (“PNRC”), refers to the
Second Amended and Restated 5-Year Revolving Credit Agreement dated as of March
31, 2011 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”, with terms defined in the Credit Agreement and not otherwise
defined herein being used herein as therein defined) among PNRC, as Borrower,
and Wells Fargo Bank, National Association, as Administrative Agent, and the
Lenders and other agents party thereto.  PNRC hereby notifies you, pursuant to
Section 2.02 of the Credit Agreement, that PNRC hereby requests that the
aggregate amount of the Commitments under the Credit Agreement be increased and
the CI Lenders agree to provide Commitments under the Credit Agreement, and in
that connection sets forth below the information relating to such proposed
Commitment Increase as required by Section 2.02(b) of the Credit Agreement:


(a)           the effective date of such increase of aggregate amount of the
Lenders’ Commitments is _______________;


(b)           the amount of the requested increase of the Commitments is
$__________________;


(c)           the CI Lenders that have agreed with PNRC to provide or increase
their respective Commitments, are _____________________________ [INSERT NAMES OF
THE CI LENDERS]; and


(d)           set forth on Annex I attached hereto is the amount of the
respective Commitments of all Reducing Percentage Lenders and all CI Lenders as
of effective date of such Commitment Increase.


Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier shall be effective as delivery of an original executed counterpart of
this Notice of Commitment Increase.
 
 
Exhibit B - 1
Second Amended and Restated 5-Year Revolving Credit Agreement


 
 
 

--------------------------------------------------------------------------------

 









 
Very truly yours,
     
PIONEER NATURAL RESOURCES
 
COMPANY
       
By:
 
Name:
 
Title:
     





Approved and Consented to by:
   
WELLS FARGO BANK, NATIONAL ASSOCIATION,
Administrative Agent
       
By:
 
Name:
 
Title:
     

 
 
 
Exhibit B - 2
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
ANNEX I
TO
NOTICE OF COMMITMENT INCREASE
 
(as of _________, 201__)
 
Lender
 
Amount of
Commitment
 
Percentage of Total
Commitments
Wells Fargo Bank, National Association
                                                                               
                                     
Total:
 
[1,250,000,000.00]
 
100.0000000%



 
 

 


Exhibit B - 3
Second Amended and Restated 5-Year Revolving Credit Agreement
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



EXHIBIT C
 
FORM OF
 
OPINION OF BORROWER’S COUNSEL
 


March 31, 2011
 
Wells Fargo Bank, National Association,
    as Administrative Agent, and each of the Lenders
    presently party to the Credit Agreement referred to below
_________________________
_________________________
_________________________




 
Re:
Second Amended and Restated 5-Year Revolving Credit Agreement dated as of March
31, 2011 (the “Credit Agreement”) by and among Pioneer Natural Resources
Company, as Borrower (the “Borrower”), Wells Fargo Bank, National Association,
as Administrative Agent, and the Lenders party thereto

 
Gentlemen:
 
I am the Vice President, Corporate Secretary and Chief Compliance Officer of the
Borrower, and have acted as counsel for the Borrower with respect to the
execution and delivery of the Credit Agreement and the Notes executed by the
Borrower thereunder (the “Subject Documents”). This opinion is delivered to you
pursuant to the Credit Agreement.  Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement unless
otherwise indicated by the context in which such terms are so used.
 
In connection with the opinions hereinafter expressed, I have (i) investigated
such questions of law, (ii) examined such corporate documents and records of
Borrower and certificates of public officials, and (iii) received such
information from officers and/or other representatives of the Borrower as I have
deemed necessary or appropriate for the purposes of the opinions set forth
herein.  I have also examined the Subject Documents.
 
In rendering the opinions herein set forth, I have assumed (i) the due execution
and delivery of each of the Subject Documents by all parties thereto other than
the Borrower, (ii) that each of the Subject Documents is valid, binding and
enforceable against the parties thereto other than the Borrower, (iii) the legal
capacity of natural persons, (iv) the genuineness of all signatures, (v) the
authenticity of all documents submitted to me as originals, and (vi) the
conformity to original documents of all documents submitted to me as copies.  As
to various questions of fact material to my opinions, I have relied upon the
representations made in the Subject Documents by, and upon certificates of the
officers of, the Borrower.



Exhibit C - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
Based upon the foregoing and subject to the qualifications set forth herein, I
am of the opinion that:
 
A. The Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.
 
B. The Borrower has the corporate power and authority to execute and deliver the
Credit Agreement and to perform its obligations thereunder.  The execution and
delivery by the Borrower of the Credit Agreement and the performance by it of
its obligations thereunder have been duly authorized by all requisite corporate
action on the part of the Borrower.
 
C. The Credit Agreement has been duly executed and delivered by the Borrower.
 
D. The execution and delivery by the Borrower of the Credit Agreement do not,
and the performance by the Borrower of its obligations under the Credit
Agreement will not, (a) breach or result in a default under, or creation or
imposition of any lien on any properties of the Borrower pursuant to the terms
of, any indenture, credit agreement or other agreement in respect of borrowed
money or, to my knowledge, any other material agreement or instrument to which
the Borrower is a party or by which it or its properties are bound, or (b) to my
knowledge, result in any violation of any order, writ, judgment or decree.
 
E. The Borrower is not an “investment company” within the meaning of, nor
subject to regulation under, the Investment Company Act of 1940, as amended.
 
The opinions set forth above are limited to the matters expressly set forth in
such opinions, and no opinion is to be implied or inferred beyond such
matters.  The opinions set forth above are limited further by the following:
 
1.           The enforceability of the Subject Documents may be limited or
affected by (i) applicable bankruptcy, insolvency, fraudulent conveyance or
obligation, rearrangement, moratorium, reorganization, liquidation,
conservatorship, or similar debtor relief laws affecting the enforcement of
creditors rights generally, (ii) general principles of equity (regardless of
whether such enforcement is sought in a proceeding in equity or at law), (iii)
the rights of the United States of America under the Federal Tax Lien Act of
1996, as amended, (iv) standards of commercial reasonableness and good faith,
and (v) other applicable laws, court decisions and constitutional requirements
in and of the States of Texas and Delaware or the United States of America, as
applicable, limiting or affecting the exercise of remedies, but the remedies
provided for in the Subject Documents, as a whole, are adequate for the
practical realization of the benefits intended to be conferred by the Subject
Documents, except the consequences of any procedural delay that may result
therefrom.
 
2.           To the extent that the obligations of the Borrower may be dependent
upon such matters, I have assumed that all parties to the Subject Documents
other than the Borrower (i) are duly organized, validly existing, and in good
standing under the laws of
 





Exhibit C - 2
Second Amended and Restated 5-Year Revolving Credit Agreement
 
 
 
 

--------------------------------------------------------------------------------

 
 

their respective jurisdictions of organization, and (ii) have the requisite
corporate power and authority to enter into and perform their respective
obligations under the Subject Documents.
 
3.           This opinion speaks as to matters existing as of the date hereof
and is limited to the matters expressly set forth herein, and no opinion is
implied or may be inferred beyond such matters.
 
4.           I express no opinion as to the enforceability of any provisions
providing for (i) the waiver of a trial by jury, waiver of venue or forum
selection, or waiver of damage claims, (ii) the indemnification or exculpation
of any Agent or any Lender (A) in violation of public policy, (B) to the extent
precluded by federal or state securities laws, or (C) purporting to indemnify or
exculpate any Agent or any Lender from the consequences of its own negligence or
strict liability, or (iii) any party's consent to jurisdiction.
 
5.           I have assumed that the Borrower will comply with the provisions of
the Credit Agreement relating to the use of proceeds.
 
6.           The term “to my knowledge” and other terms of similar import used
in this opinion shall mean only my existing actual knowledge and are not
intended to imply that I in fact have actual knowledge of the subject matter to
which such terms apply; accordingly, except as may be otherwise noted herein, I
have not made any independent verification of or inquiry with respect to any
facts relevant to such opinion, whether for purposes of rendering this opinion
to you or in the general course of my representation of the Borrower; however,
in the course of rendering the legal services required in connection with the
Subject Documents, no facts or circumstances have come to my attention that any
such information is incorrect in any respect.  You are advised that my
engagement by the Borrower has been limited to specific matters about which I
have been consulted; consequently, there are matters of a legal nature involving
the Borrower about which I have not advised or represented them.
 
The opinions expressed herein are limited to the laws of the State of Texas, the
federal law of the United States of America, and the corporate laws of the State
of Delaware. The opinions expressed herein are based on present interpretations
of presently existing laws and regulations of such jurisdictions, and you should
be aware that I am not admitted to the practice of law in the State of Delaware
and my opinions expressed herein as to the laws of such state are based solely
upon the unofficial compilations of the Delaware General Corporation Law and the
Delaware Revised Uniform Limited Partnership Act, and reported court decisions
available to me.  The opinions expressed herein also are based on the facts and
circumstances related to the substance of the opinions expressed herein as they
exist on the date hereof.
 
This opinion is limited in its use to reliance by the Agents and the Lenders in
consummating the transactions contemplated by the Subject Documents, and no
person or entity other than the Agents and the Lenders and their permitted
assignees and participants may rely on it, provided that any such reliance by an
assignee or participant must be actual and reasonable under the circumstances
existing at the time of assignment or participation, including







Exhibit C - 3
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 

circumstances relating to any change in law or fact or other development known
or reasonably knowable by the assignee or participant at such time.  Without my
prior written consent, this opinion may not be quoted in whole or in part, or
otherwise referred to in any report or document or furnished to any other person
or entity, except in accordance with the provisions of Section 9.11 of the
Credit Agreement.
 
I disclaim any duty to advise you regarding any changes in, or to otherwise
communicate with you with respect to, the matters addressed herein.
 

   
Respectfully submitted,
                     
Mark H. Kleinman
     



 



Exhibit C - 4
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
 
 
EXHIBIT D



FORM OF
SUBSIDIARY GUARANTY

 
This SUBSIDIARY GUARANTY is dated as of [              ] made by
[             ], a [          ] (the “Subsidiary Guarantor”), in favor of Wells
Fargo Bank, National Association, as administrative agent (in such capacity,
together with its successors in such capacity, the “Administrative Agent”), for
the banks and other financial institutions (the “Lenders”) from time to time
parties to the Second Amended and Restated 5-Year Revolving Credit Agreement
dated as of March 31, 2011 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Pioneer Natural Resources Company
(the “Borrower”), the Administrative Agent, the Issuing Banks, the Lenders party
thereto, Bank of America, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication
Agents, Bank of Montreal and Citibank, N.A., as Co-Documentation Agents, and
Wells Fargo Securities LLC, Merrill Lynch, Pierce, Fenner & Smith Incorporated
and J.P. Morgan Securities LLC as Co-Arrangers and Joint Bookrunners.


R E C I T A L S


A.           The Borrower has requested that the Lenders provide certain loans
to and extensions of credit on behalf of the Borrower.
 
B.           The Lenders have agreed to make such loans and extensions of credit
subject to the terms and conditions of the Credit Agreement.
 
C.           It is a condition precedent to the obligation of the Lenders to
make their respective extensions of credit to the Borrower under the Credit
Agreement (or an ongoing covenant of the Borrower under the Credit Agreement)
that the Subsidiary Guarantor shall have executed and delivered this Subsidiary
Guaranty to the Administrative Agent for the benefit of the Lenders.


D.           NOW, THEREFORE, in consideration of the premises herein and to
induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrower thereunder, the Subsidiary Guarantor hereby agrees with
the Administrative Agent, for the benefit of the Lenders, as follows:
 
Section 1.  Definitions.  Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein have the meanings given to them in the Credit
Agreement.  The following terms have the following meanings:
 
“Liabilities” means the collective reference to the payment and performance when
due of all indebtedness, liabilities, obligations and undertakings of the
Borrower (including, without limitation, all Indebtedness) of every kind or
description arising out of or outstanding under, advanced or issued pursuant to,
or evidenced by, the Loan Documents, including, without limitation, the unpaid
principal of and interest on the Loans and the LC Exposure and all other
obligations and liabilities of the Borrower (including, without limitation,
interest accruing at the then applicable rate provided in the Credit Agreement
after the maturity of the Loans and LC Exposure and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post-filing or post-petition interest is allowed in such proceeding)
to
 



Exhibit D - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
the Guaranteed Creditors, whether direct or indirect, absolute or contingent,
due or to become due,  now existing or hereafter incurred, arising out of or
outstanding under, advanced or issued pursuant, or evidenced by, the Loan
Documents, whether on account of principal, interest, premium, reimbursement
obligations, payments in respect of an early termination date, fees,
indemnities, costs, expenses or otherwise (including, without limitation, all
costs, fees and disbursements of counsel to the Guaranteed Creditors that are
required to be paid by the Borrower pursuant to the terms of any Loan
Documents).


“Guaranteed Creditors” means the collective reference to the Administrative
Agent, the Issuing Banks and the Lenders.


           Section 2. Rules of Interpretation.  Section 1.03 and Section 1.04 of
the Credit Agreement are hereby incorporated herein by reference and shall apply
to this Agreement, mutatis mutandis.
 
Section 3. Guaranty of Payments.  The Subsidiary Guarantor unconditionally and
irrevocably guarantees to the Guaranteed Creditors the punctual payment of the
Liabilities, when the same are due and payable, whether on demand, at stated
maturity, by acceleration or otherwise, and whether for principal, interest,
fees, expenses, indemnification or otherwise; provided that the maximum
liability of the Subsidiary Guarantor shall not exceed the amount which can be
guaranteed by the Subsidiary Guarantor under applicable federal and state laws
relating to the insolvency of debtors; provided, further, however, it is
understood that the obligations of the Borrower to the Guaranteed Creditors may
at any time and from time to time exceed the liability of the Subsidiary
Guarantor hereunder without impairing this Subsidiary Guaranty and the
Subsidiary Guarantor and the Guaranteed Creditors agree, as between themselves,
that regardless of the manner of application of payments made by the Borrower to
the Guaranteed Creditors, all such payments shall be deemed to be applied first
to the portion of the obligations of the Borrower to the Guaranteed Creditors
which are not guaranteed hereunder and last to the portion of such obligations
which are guaranteed hereunder.  This Subsidiary Guaranty is a guaranty of
payment and not of collection only.  The Guaranteed Creditors shall not be
required to exhaust any right or remedy or take any action against the Borrower
or any other person or entity or any collateral.  The Subsidiary Guarantor
agrees that, as between the Subsidiary Guarantor and the Guaranteed Creditors,
the Liabilities may be declared to be due and payable for the purposes of this
Subsidiary Guaranty notwithstanding any stay, injunction or other prohibition
which may prevent, delay or vitiate any declaration as regards the Borrower and
that in the event of a declaration or attempted declaration, the Liabilities
shall immediately become due and payable by the Subsidiary Guarantor for the
purposes of this Subsidiary Guaranty.  No payment made by any Obligor or any
other Person or received or collected by the Guaranteed Creditors from any
Obligor or any other Person by virtue of any action or proceeding or any set-off
or appropriation or application at any time or from time to time in reduction of
or in payment of the Liabilities shall be deemed to modify, reduce, release or
otherwise affect the liability of any Subsidiary Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Subsidiary Guarantor in respect of the Liabilities or any payment received or
collected from such Subsidiary Guarantor in respect of the Liabilities), remain
liable for the Liabilities up to the maximum liability of such Subsidiary
Guarantor hereunder until the Liabilities are paid in full in cash, no Letter of
Credit shall be outstanding and all of the Commitments are terminated.
 
 



Exhibit D - 2
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
Section 4.  Guaranty Absolute and Unconditional.  The Subsidiary Guarantor
guarantees that the Liabilities shall be paid strictly in accordance with the
terms of the Loan Documents.  The liability of the Subsidiary Guarantor under
this Subsidiary Guaranty is absolute and unconditional irrespective of:  (a) any
change in the time, manner or place of payment of, or in any other term of, all
or any of the Loan Documents or Liabilities, or any other amendment or waiver
of, or any consent to departure from, any of the terms of any Loan Document or
Liabilities, including any increase or decrease in the rate of interest thereon;
(b) any release or amendment or waiver of, or consent to departure from, any
other guaranty or support document, or any exchange, release for all or any of
the Loan Documents or Liabilities; (c) any present or future law, regulation or
order of any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Liabilities; (d) without being limited by the foregoing, any
lack of validity or enforceability of any Loan Document or Liabilities; (e) the
insolvency, bankruptcy arrangement, reorganization, adjustment, composition,
liquidation, disability, dissolution or lack of power of the Borrower, any
Subsidiary Guarantor or any other Person at any time liable for the payment of
all or part of the Liabilities, including any discharge of, or bar or stay
against collecting, any Liability (or any part of them or interest therein) in
or as a result of such proceeding; (f) any sale, lease or transfer of any or all
of the assets of the Borrower or any other Subsidiary Guarantor, or any changes
in the shareholders of the Borrower or the Subsidiary Guarantor; any change in
the corporate existence (including its constitution, laws, rules, regulations or
power), structure or ownership of any Obligor; (g) the absence of any attempt to
collect the Obligations or any part of them from any Obligor; (h) any sale,
exchange, waiver, surrender or release of any guarantee or right of offset at
any time held by the Guaranteed Creditors for the payment of the Liabilities;
(i) the addition, from time to time, of any guarantors, makers or endorsers of
the Liabilities, or of any additional security or collateral for the payment of
the Liabilities; and (j) any other setoff, defense or counterclaim whatsoever,
or any other circumstance or act whatsoever with respect to the Loan Documents
or the transactions contemplated thereby which might constitute or be construed
to constitute a legal or equitable defense available to, or discharge of, the
Borrower or a Subsidiary Guarantor under the Credit Agreement or this Subsidiary
Guaranty, in bankruptcy or in any other instance (in any case, except a defense
of payment or performance, whether based on contract, tort or any other
theory).  When making any demand hereunder or otherwise pursuing their rights
and remedies hereunder against any Subsidiary Guarantor, the Guaranteed
Creditors may, but shall be under no obligation to, join or make a similar
demand on or otherwise pursue or exhaust such rights and remedies as they may
have against the Borrower, any other Subsidiary Guarantor or any other Person or
against any guarantee for the Liabilities or any right of offset with respect
thereto, and any failure by the Guaranteed Creditors to make any such demand, to
pursue such other rights or remedies or to collect any payments from the
Borrower, any other Subsidiary Guarantor or any other Person or to realize upon
any such guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Subsidiary Guarantor or any other Person or any such
guarantee or right of offset, shall not relieve any Subsidiary Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Guaranteed Creditors against any Subsidiary Guarantor.  For the purposes hereof
“demand” shall include the commencement and continuance of any legal
proceedings.
 
 



Exhibit D - 3
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
 
Section 5.  Guaranty Irrevocable.  This Subsidiary Guaranty is a continuing
guaranty of all Liabilities now or hereafter existing under the Loan Documents
and shall remain in full force and effect until payment in full of all
Liabilities and other amounts payable under this Subsidiary Guaranty, no Letter
of Credit shall be outstanding and all of the Commitments are terminated.
 
Section 6.  Reinstatement.  This Subsidiary Guaranty shall continue to be
effective, or be reinstated, as the case may be, if at any time any payment, or
any part thereof, of any of the Liabilities is rescinded or must otherwise be
returned by the Guaranteed Creditors on the insolvency, bankruptcy, dissolution,
liquidation or reorganization of the Borrower or any Subsidiary Guarantor, all
as though the payment had not been made.
 
Section 7.  No Subrogation.  Notwithstanding any payment made by any Subsidiary
Guarantor hereunder or any set-off or application of funds of any Subsidiary
Guarantor by the Guaranteed Creditors, no Subsidiary Guarantor shall be entitled
to be subrogated to any of the rights of the Guaranteed Creditors against the
Borrower or any other Subsidiary Guarantor or any collateral security or
guarantee or right of offset held by any Guaranteed Creditor for the payment of
the Liabilities, nor shall any Subsidiary Guarantor seek or be entitled to seek
any indemnity, exoneration, participation, contribution or reimbursement from
the Borrower or any other Subsidiary Guarantor in respect of payments made by
such Subsidiary Guarantor hereunder, until all amounts owing to the Guaranteed
Creditors on account of the Liabilities are irrevocably and indefeasibly paid in
full in cash, no Letter of Credit shall be outstanding and all of the
Commitments are terminated.  If any amount shall be paid to any Subsidiary
Guarantor on account of such subrogation rights at any time when all of the
Liabilities shall not have been irrevocably and indefeasibly paid in full in
cash, any Letter of Credit shall be outstanding or any of the Commitments are in
effect, such amount shall be held by such Subsidiary Guarantor in trust for the
Guaranteed Creditors, and shall, forthwith upon receipt by such Subsidiary
Guarantor, be turned over to the Administrative Agent in the exact form received
by such Subsidiary Guarantor (duly indorsed by such Subsidiary Guarantor to the
Administrative Agent, if required), to be applied against the Liabilities,
whether matured or unmatured, as determined by the Administrative Agent.
 
Section 8.  Subordination.  Without limiting the Guaranteed Creditors' rights
under any other agreement, any liabilities owed by the Borrower to the
Subsidiary Guarantor in connection with any extension of credit or financial
accommodation by the Subsidiary Guarantor to or for the account of the Borrower,
including but not limited to interest accruing at the agreed contract rate after
the commencement of a bankruptcy or similar proceeding, are hereby subordinated
to the Liabilities upon the occurrence of an Event of Default, and, in such an
event such liabilities of the Borrower to the Subsidiary Guarantor, if the
Administrative Agent so requests, shall be collected, enforced and received by
the Subsidiary Guarantor as trustee for the Guaranteed Creditors and shall be
paid over to the Administrative Agent for the benefit of the Guaranteed
Creditors on account of the Liabilities (but only to the extent due and payable
but without reducing or affecting in any manner the liability of the Subsidiary
Guarantor under the other provisions of this Subsidiary Guaranty.
 
Section 9.  Payments Generally.  All payments by the Subsidiary Guarantor shall
be made in the manner, at the place and in the currency (the “Payment Currency”)
required by the Loan
 



Exhibit D - 4
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
Documents; provided, however, that (if the Payment Currency is other than U.S.
dollars) the Subsidiary Guarantor may, at its option (or, if for any reason
whatsoever the Subsidiary Guarantor is unable to effect payments in the
foregoing manner, the Subsidiary Guarantor shall be obligated to) pay to the
Administrative Agent at its principal office, for the benefit of the Guaranteed
Creditors, the equivalent amount in U.S. dollars computed at the selling rate of
the Administrative Agent or a selling rate chosen by the Administrative Agent,
most recently in effect on or prior to the date the Liability becomes due, for
cable transfers of the Payment Currency to the place where the Liability is
payable.  In any case in which the Subsidiary Guarantor makes or is obligated to
make payment in U.S. dollars, the Subsidiary Guarantor shall hold the
Administrative Agent and the Guaranteed Creditors harmless from any loss
incurred by the Administrative Agent or the Guaranteed Creditors arising from
any change in the value of U.S. dollars in relation to the Payment Currency
between the date the Liability becomes due and the date the Guaranteed Creditors
are actually able, following the conversion of the U.S. dollars paid by the
Subsidiary Guarantor into the Payment Currency and remittance of such Payment
Currency to the place where such Liability is payable, to apply such Payment
Currency to such Liability.
 
Section 10.  Certain Taxes.  The Subsidiary Guarantor further agrees that all
payments to be made hereunder shall be made without setoff or counterclaim and
free and clear of, and without deduction for, any Indemnified Taxes and Other
Taxes.  If any Indemnified Taxes and Other Taxes are required to be withheld
from any amounts payable to the Administrative Agent for the benefit of the
Guaranteed Creditors hereunder, the amounts so payable to the Administrative
Agent for the benefit of the Guaranteed Creditors shall be increased to the
extent necessary to yield to the Guaranteed Creditors  (after payment of all
Indemnified Taxes and Other Taxes) the amounts payable hereunder in the full
amounts so to be paid.  Whenever any Indemnified Taxes and Other Taxes are paid
by the Subsidiary Guarantor, as promptly as possible thereafter, the Subsidiary
Guarantor shall send the Administrative Agent an official receipt showing
payment thereof, together with such additional documentary evidence as may be
required from time to time by the Administrative Agent.


           Section 11.  Representations and Warranties.  The Subsidiary
Guarantor represents and warrants that:  (a) this Subsidiary Guaranty (i) has
been authorized by all necessary corporate action; (ii) except as to matters
that could not reasonably be expected to result in a Material Adverse Effect,
does not violate any agreement, instrument, law, regulation or order applicable
to the Subsidiary Guarantor; (iii) does not require the consent or approval of,
registration or filing with, or any other action by, any Governmental Authority;
and (iv) is the legal, valid and binding obligation of the Subsidiary Guarantor
enforceable against the Subsidiary Guarantor in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium, or
other laws affecting creditors' rights generally and subject to general
principles of equity regardless of whether considered in a proceeding in equity
or at law; and (b) in executing and delivering this Subsidiary Guaranty, the
Subsidiary Guarantor has (i) without reliance on the Administrative Agent or the
Guaranteed Creditors or any information received from the Administrative Agent
or the Guaranteed Creditors and based upon such documents and information it
deems appropriate, made an independent investigation of the transactions
contemplated hereby and the Borrower, the Borrower’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the
 
 



Exhibit D - 5
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
 
Liabilities; (ii) adequate means to obtain from the Borrower on a continuing
basis information concerning the Borrower; (iii) has full and complete access to
the Loan Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of the Administrative Agent or the Guaranteed Creditors not embodied
herein or any acts heretofore or hereafter taken by the Administrative Agent or
the Guaranteed Creditors (including but not limited to any review by the
Administrative Agent or the Guaranteed Creditors of the affairs of the
Borrower).


           Section 12. Remedies Generally.  The remedies provided in this
Subsidiary Guaranty are cumulative and not exclusive of any remedies provided by
law.


           Section 13.  Formalities.  The Subsidiary Guarantor waives
presentment, notice of dishonor, protest, notice of acceptance of this
Subsidiary Guaranty or incurrence of any Liability and any other formality with
respect to any of the Liabilities or this Subsidiary Guaranty.


           Section 14.  Amendments and Waivers to Guaranty.  No amendment or
waiver of any provision of this Subsidiary Guaranty, nor consent to any
departure by the Subsidiary Guarantor therefrom, shall be effective unless it is
in writing and signed by the Administrative Agent at the direction of the
Required Lenders, and then the waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.  No failure on
the part of the Guaranteed Creditors to exercise, and no delay in exercising,
any right under this Subsidiary Guaranty shall operate as a waiver or preclude
any other or further exercise thereof or the exercise of any other right.  Each
Subsidiary Guarantor hereby waives any and all notice of the creation, renewal,
extension or accrual of any of the Liabilities and notice of or proof of
reliance by the Guaranteed Creditors upon this Subsidiary Guaranty or acceptance
of this Subsidiary Guaranty; the Liabilities, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Subsidiary Guaranty and no
notice of creation of the Liabilities or any extension of credit already or
hereafter contracted by or extended to the Borrower need be given to any
Subsidiary Guarantor; and all dealings between the Borrower and any of the
Subsidiary Guarantors, on the one hand, and the Guaranteed Creditors, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Subsidiary Guaranty.  Each Subsidiary
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Subsidiary
Guarantors with respect to the Liabilities.


           Section 15.  Expenses.  The Subsidiary Guarantor shall reimburse the
Administrative Agent for the benefit of the Guaranteed Creditors on demand for
all reasonable out-of-pocket expenses (including without limitation reasonable
fees, charges and disbursements of any counsel for the Guaranteed Creditors)
incurred by the Guaranteed Creditors in connection with the enforcement of this
Subsidiary Guaranty.  Attorneys’ fees reimbursed by the Subsidiary Guarantor in
connection with this Subsidiary Guaranty shall be for a single law firm per
country (unless conflicts (including conflicts between the Administrative Agent,
the Co-Arrangers and the other Lenders as determined in the reasonable
discretion of the Required Lenders) otherwise prohibit the engagement of a
single law firm) plus a single local counsel in each jurisdiction where local
counsel is reasonably required.
 
 



Exhibit D - 6
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
           Section 16.  Assignment.  This Subsidiary Guaranty shall be binding
on, and shall inure to the benefit of the Subsidiary Guarantor, the
Administrative Agent and the Guaranteed Creditors and their respective
successors and assigns; provided that the Subsidiary Guarantor may not assign or
transfer its rights or obligations under this Subsidiary Guaranty.  Without
limiting the generality of the foregoing:  (a) the obligations of the Subsidiary
Guarantor under this Subsidiary Guaranty shall continue in full force and effect
and shall be binding on any successor partnership and on previous partners and
their respective estates if the Subsidiary Guarantor is a partnership,
regardless of any change in the partnership as a result of death retirement or
otherwise; and (b) the Guaranteed Creditors may assign, sell participations in
or otherwise transfer their rights under the Loan Documents to another person or
entity to the extent expressly permitted by Section 9.04 of the Credit
Agreement, and the other person or entity shall then become vested with all the
rights granted to the Guaranteed Creditors in this Subsidiary Guaranty or
otherwise.


           Section 17.  Captions.  The headings and captions in this Subsidiary
Guaranty are for convenience only and shall not affect the interpretation or
construction of this Subsidiary Guaranty.


           Section 18.  Governing Law, Etc.  THIS SUBSIDIARY GUARANTY SHALL BE
GOVERNED BY THE LAW OF THE STATE OF TEXAS.  THE SUBSIDIARY GUARANTOR CONSENTS TO
THE NONEXCLUSIVE JURISDICTION AND VENUE OF THE STATE OR FEDERAL COURTS LOCATED
IN THE STATE OF TEXAS.  SERVICE OF PROCESS BY THE BANK IN CONNECTION WITH ANY
SUCH DISPUTE SHALL BE BINDING ON THE SUBSIDIARY GUARANTOR IF SENT TO THE
SUBSIDIARY GUARANTOR BY REGISTERED MAIL AT THE ADDRESS SPECIFIED BELOW OR AS
OTHERWISE SPECIFIED BY THE SUBSIDIARY GUARANTOR FROM TIME TO TIME.  THE
SUBSIDIARY GUARANTOR WAIVES ANY RIGHT THE SUBSIDIARY GUARANTOR MAY HAVE TO JURY
TRIAL IN ANY ACTION RELATED TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND FURTHER WAIVES ANY RIGHT TO INTERPOSE ANY COUNTERCLAIM
RELATED TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY IN
ANY SUCH ACTION.  TO THE EXTENT THAT THE SUBSIDIARY GUARANTOR HAS OR HEREAFTER
MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL
PROCESS (WHETHER FROM SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF A JUDGMENT, EXECUTION OR OTHERWISE), THE
SUBSIDIARY GUARANTOR HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS
OBLIGATIONS UNDER THIS SUBSIDIARY GUARANTY.


           Section 19.  Integration; Effectiveness. This written Subsidiary
Guaranty embodies the entire agreement and understanding between the Lenders and
the Subsidiary Guarantor and supersedes all other agreements and understandings
between such parties relating to the subject matter hereof.  This written
Subsidiary Guaranty represents the final agreement between the parties and may
not be
 
 



Exhibit D - 7
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 

--------------------------------------------------------------------------------

 
 
 
 
contradicted by evidence of prior, contemporaneous, or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.


[SIGNATURES ON NEXT PAGE]
 
 
 
 



Exhibit D - 8
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 
                IN WITNESS WHEREOF, the Subsidiary Guarantor has caused this
Subsidiary Guaranty to be duly executed and delivered by its duly authorized
officer as of the date first above written.





 
[INSERT NAME OF SUBSIDIARY GUARANTOR]
             
By:
   
Name:
   
Title:
               
Address:





 
 



Exhibit D - 9
Second Amended and Restated 5-Year Revolving Credit Agreement


 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT E


FORM OF
PROMISSORY NOTE




$[          ]                                                                                                 
[             ], 201[  ]




FOR VALUE RECEIVED, Pioneer Natural Resources Company, a Delaware corporation,
(the “Borrower”) hereby promises to pay to [          ] (the “Lender”), at the
principal office of Wells Fargo Bank, National Association (the “Administrative
Agent”), at [          ], the principal sum of [          ] Dollars
($[          ]) (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans made by the Lender to the Borrower under the
Credit Agreement, as hereinafter defined), in lawful money of the United States
of America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.


The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books.  Failure to
make any such notation or to attach a schedule shall not affect any Lender’s or
the Borrower’s rights or obligations in respect of such Loans.


This Note is one of the Notes referred to in the Second Amended and Restated
5-Year Credit Agreement dated as of March 31, 2011 among the Borrower, the
Administrative Agent, and the other agents and lenders signatory thereto
(including the Lender), and evidences Loans made by the Lender thereunder (such
Credit Agreement as the same may be amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”).  Capitalized terms used in this Note
have the respective meanings assigned to them in the Credit Agreement.


This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents.  The
Note can only be transferred pursuant to the terms of the Credit Agreement.  The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.


THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.
 
 
 



Promissory Note
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.
 

 
PIONEER NATURAL RESOURCES COMPANY
             
By:
______________________________________  
Name:
Richard P. Dealy
 
Title:
Executive Vice President and Chief Financial
   
Officer



 
 


Promissory Note
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 

--------------------------------------------------------------------------------

 
 

EXHIBIT F


FORM OF
REQUEST FOR EXTENSION OF FACILITY MATURITY DATE


[Date]




Ladies and Gentlemen:


Reference is made to the Second Amended and Restated 5-Year Revolving Credit
Agreement dated as of March 31, 2011 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Pioneer Natural
Resources Company, the Lenders and other agents party thereto and Wells Fargo
Bank, National Association, as Administrative Agent.  Capitalized terms used but
not defined herein shall have the meanings assigned to such terms in the Credit
Agreement.  In accordance with Section 2.20 of the Credit Agreement, the
undersigned hereby requests an extension of the Maturity Date from April [ ], [
] to April [ ], [ ].



 
Very truly yours,
     
PIONEER NATURAL RESOURCES COMPANY
             
By:
   
Name:
   
Title:
       



 
 


Exhibit F - 1
Second Amended and Restated 5-Year Revolving Credit Agreement


 
 

--------------------------------------------------------------------------------

 



 
EXHIBIT G


FORM OF
JOINDER AGREEMENT


This Joinder Agreement (the “Joinder”) is dated as of ______________, ____ (the
“Effective Date”) and is entered into by and between [Insert name of Lender]
(the “Lender”) and Wells Fargo Bank, National Association (the “Administrative
Agent”).  Capitalized terms used but not defined herein shall have the meanings
given to them in the Second Amended and Restated 5-Year Revolving Credit
Agreement dated as of March 31, 2011 among Pioneer Natural Resources Company,
the Administrative Agent and the lenders and other agents party thereto (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Lender.


The Lender (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Joinder and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder and to commit to its
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Joinder is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


This Joinder shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns.  This Joinder may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Joinder by telecopy shall be effective as delivery of a manually executed
counterpart of this Joinder.  This Joinder shall be governed by, and construed
in accordance with, the law of the State of Texas.



 
LENDER
     
[NAME OF LENDER]
             
By:
________________________________________   
Name:
   
Title:
       

 
 
 


Exhibit G - 1
Second Amended and Restated 5-Year Revolving Credit Agreement

 
 
 
 

--------------------------------------------------------------------------------

 
 

 

 
ADMINISTRATIVE AGENT
       
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION
             
By:
_____________________________________________  
Name:
   
Title:
       





Consented to:
     
PIONEER NATURAL RESOURCES COMPANY
                   
By:
 ______________________________________________  
Name:
   
Title:
         



 
 
 
 


Exhibit G - 2
Second Amended and Restated 5-Year Revolving Credit Agreement






 




 
 

--------------------------------------------------------------------------------

 




 
 
 